t c no united_states tax_court whitehouse hotel limited_partnership qhr holdings-new orleans ltd tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date the parties agree that w a partnership is entitled to a charitable_contribution_deduction on account of its having made a qualified_conservation_contribution to a qualified_organization they disagree as to the amount of the contribution they further disagree as to whether if w overstated the amount of the deduction the overstatement amounted to a substantial_valuation_misstatement or a gross_valuation_misstatement and if either whether any resulting accuracy-related_penalty is excused on account of reasonable_cause p also objects to the appraisal testimony of r’s expert witness a on the grounds that he is not qualified to testify as an expert as to facade donations and even if he is so qualified his written report is per se unreliable since it is not in conformance with the uniform standards of professional appraisal practice uspap and it cannot for that reason be received into evidence by the court pursuant to our duty imposed by 509_us_579 526_us_137 and fed r evid to exclude unreliable testimony held a is qualified to testify as an expert held further fed r evid requires that expert testimony be based on reliable principles and methods and we will not supplant our responsibility to assess an expert appraiser’s reliability by accepting uspap as the defining standard of reliability failure to adhere to uspap may affect the weight we accord to an expert appraiser’s testimony that failure does not however necessarily preclude our receiving the expert’s testimony into evidence a’s testimony is the product of the application of reliable principles and methods of valuation to sufficient facts and data it is admissible as expert testimony pursuant to fed r evid held further value of qualified_contribution determined deduction overstated held further overstatement is a gross_valuation_misstatement held further accuracy-related_penalty applicable because failure to make good-faith investigation of value of contribution precluded reasonable_cause exception gary j elkins and andrew l kramer for petitioner linda j wise robert w west iii and susan s canavello for respondent contents findings_of_fact opinion i introduction ii objection to mr argote’s testimony a introduction b qualification as an expert witness c reliability introduction qualified_appraisal exclusion of the kress building uniform standards of professional appraisal practice conclusion d conclusion iii expert testimony as to the value of the servitude a introduction b highest_and_best_use considerations introduction discussion conclusion c cost approach introduction before restriction reproduction cost after restriction reproduction cost cost approach value d income approach introduction before restriction income approach after restriction income approach income approach value e comparable sales approach introduction before restriction comparable sales approach a mr roddewig’s approach b mr argote’s approach after restriction comparable sales approach comparable sales approach value iv value of the servitude a introduction b cost approach introduction first impression terra cotta cost external obsolescence land value conclusion c income approach introduction mr argote’s opinion discussion and conclusion d comparable sales approach introduction discussion a introduction b mr roddewig’s use of nonlocal comparables c his use of price per room d the experts’ adjustments e before restriction value i introduction ii the pere marquette building iii the bell south building iv magazine street and board_of trade place v conclusion f after restriction value conclusion e conclusion v valuation_misstatement_penalty a introduction b gross_valuation_misstatement c reasonable_cause exception introduction discussion conclusion d conclusion vi conclusion appendix halpern judge by notice of final_partnership_administrative_adjustment the notice respondent proposed a reduction of dollar_figure in the amount of the charitable_contribution_deduction claimed by whitehouse hotel limited_partnership the partnership on its form_1065 u s partnership return of income form_1065 respondent also determined that an accuracy-related_penalty is applicable unless otherwise noted all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the parties agree that the partnership is entitled to a charitable_contribution_deduction for on account of its having made a qualified_conservation_contribution to a qualified_organization they disagree as to the amount of that contribution if we find that the partnership overstated the value of the property constituting the qualified_conservation_contribution we must then determine whether that overstatement amounted to a substantial_valuation_misstatement or a gross_valuation_misstatement and if either whether any resulting penalty is excused on account of reasonable_cause introduction findings_of_fact some facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and second supplemental stipulation of facts with accompanying exhibits are incorporated herein by this reference at the time the petition was filed the partnership’s principal_place_of_business was in new orleans louisiana background the partnership is a louisiana limited_partnership formed on date its taxable_year is a calendar_year on date the partnership acquired a parcel of improved real_property in new orleans louisiana on the square block bordered by canal burgundy iberville and dauphine streets principally the parcel consisted of a historic building the maison blanche building built between and two annexes one built in the 1920s and the other built in the 1950s and the land under all the maison blanche building is on the corner of canal and dauphine streets while the 1920s annex faces dauphine street and the 1950s annex is on the corner of dauphine and iberville streets at the time the partnership acquired the parcel the first through third floors of the maison blanche building were under lease to maison blanche inc for use as a department store the lessee had previously prepaid rent for a term ending in the upper floors of the building were vacant the partnership agreed to pay dollar_figure million for the parcel plus additional_amounts based on the partnership’s net_cash_flow and net capital proceeds in date the partnership paid an additional dollar_figure in cancellation of its obligation to pay those additional_amounts and for other things in date the partnership bought out the remaining term of the lease for dollar_figure and obtained the right to use the maison blanche name on or about date the partnership purchased additional property in the same block as the maison blanche building including the kress building which is adjacent to the maison blanche building on canal street and the kress parking garage on the corner of burgundy and iberville streets the kress building was built in the partnership paid dollar_figure million for the additional property the maison blanche building consists of a base level and a u-shaped tower the base level includes a basement and five floors with a mezzanine level between the first and second floors the tower portion of the building has eight floors the 1920s annex has five floors and the 1950s annex has six floors exterior street facades of the maison blanche building consist almost entirely of glazed terra cotta some interior portions of the building eg interior courtyard areas are primarily constructed of white glazed brick with less extensive terra cotta ornamentation the kress building has six floors the maison blanche building is located adjacent to the vieux carre french quarter neighborhood of new orleans it is in the vieux carre national historic_district but not in the locally designated vieux carre historic_district it is also located within the canal street historic_district which is part of the central business district the central business district historic_district landmark commission the commission is the municipal body with oversight authority over the canal street historic_district the commission is charged with preserving protecting and regulating historic districts in the central business district the new orleans city council may review approve reject or modify the commission’s actions and the council’s decisions are subject_to review by the state’s courts the commission assigns ratings to buildings according to their architectural and historic significance it designated the maison blanche building as a category b building that rating means the commission determined that the maison blanche building is a building of major architectural importance the commission does not permit alterations to the exterior of buildings located in the central business district until the work is approved by the commission on date the u s national park service determined that the maison blanche building is a certified historical structure on date the partnership and the ritz-carlton hotel company l l c ritz-carlton a delaware limited_liability_company entered into agreements under which the partnership agreed to renovate the maison blanche and kress buildings and ritz-carlton agreed to operate a ritz-carlton hotel in the renovated buildings ritz-carlton was to receive certain fees and expense reimbursements in exchange for its services the maison blanche building its annexes the kress building and the kress parking garage were ultimately developed into a 452-room ritz-carlton hotel a 230-room iberville suites hotel a 75-room maison orleans hotel the ritz-carlton spa approximately big_number square feet of retail_space and a parking garage for approximately cars the ritz-carlton hotel the spa and the garage commenced operations on date the remaining facilities commenced operations thereafter creation of the servitude on date the valuation_date the partnership conveyed certain of its rights in the maison blanche building to a louisiana nonprofit corporation preservation alliance of new orleans inc d b a preservation resource center of new orleans prc the conveyance was by act of donation of perpetual real rights the conveyance a copy of the conveyance excluding exhibits is appended hereto in summary the conveyance provides that the owner intends to convert the maison blanche building described as the improvement to distinguish it from the underlying land into a hotel there is no servitude or other encumbrance that would limit the rights conveyed the rights conveyed described as the servitude servitude are conveyed in perpetuity the servitude relates to certain exterior surfaces of the improvement referred to as the facade the facade the owner will maintain the facade in a good and sound state of repair without permission the owner will do nothing in or to the facade that would alter its appearance and prc has the right to require the owner to maintain the facade the form_1065 on account of the conveyance of the servitude to prc the partnership claimed a charitable_contribution_deduction of dollar_figure5 million on the form_1065 in making that claim the partnership relied on an appraisal made as of date by m richard cohen mr cohen an appraiser who was of the opinion that taking into account the value of the maison blanche building both before and after conveyance of the servitude the diminution of the value of the maison blanche building on account of the conveyance was dollar_figure5 million the partnership showed that amount as the value of the servitude on a form_8283 noncash charitable_contributions attached to the form_1065 mr cohen signed the declaration of appraiser constituting part of the form_8283 the form_1065 is dated date examination of the form_1065 respondent examined the form_1065 and determined that the dollar_figure5 million charitable_contribution_deduction should be reduced by dollar_figure5 million since the partnership had not established that the loss of value on account of the conveyance of the servitude exceeded dollar_figure million on account of the size of his reduction in value respondent determined that an accuracy-related_penalty under sec_6662 is applicable the notice described previously followed petitioner’s expert witness petitioner offered and the court accepted richard j roddewig mr roddewig as an expert witness with respect to the valuation of conservation easements and the site selection feasibility and valuation of hotels the court received mr roddewig’s written report as his direct testimony mr roddewig is of the opinion that the conveyance of the servitude to prc by the partnership reduced the value of the maison blanche building and associated properties by dollar_figure million mr roddewig is a real_estate appraiser and attorney he is a member of the appraisal institute and he holds its mai designation he is also a member of the counselors of real_estate a professional organization for real_estate appraisers and development feasibility analysts he conducts his appraisal business from chicago he obtained a temporary license from the state of louisiana as a certified general real_estate appraiser for the purpose of making his appraisal here under consideration before reaching his conclusion as to the loss in value occasioned by the partnership’s conveyance of the servitude to prc hereafter sometimes the value of the servitude he spent to days in new orleans his staff made additional visits mr generally we receive an expert’s written report into evidence as his direct testimony rule f recently in schwartz v commissioner tcmemo_2008_117 n we said mai is a designation awarded to qualifying members of the appraisal institute within the real_estate appraisal community mai is viewed as the highest regarded appraisal designation roddewig’s previous appraisal experience in louisiana consisted of two or three preliminary appraisals made in the early 1980s of preservation easement grants in new orleans and a market feasibility study for a site in lafayette louisiana mr roddewig determined the value of the servitude by estimating the value of the maison blanche building and associated properties both before and after the conveyance of the servitude he used three approaches a cost approach a comparable sales approach and a modified income approach respondent’s expert witness respondent offered richard dunbar argote mr argote as an expert witness with respect to commercial real_estate appraisal petitioner objected to mr argote’s qualification to appraise the servitude petitioner also objected to the admission of mr argote’s report as his direct testimony on the value of the servitude on the ground that the testimony was unreliable we reserved ruling on both objections conditionally accepting mr argote as an expert and conditionally receiving his written report as his direct testimony we instructed the parties to address petitioner’s objections on brief mr argote is of the opinion that the conveyance of the servitude to prc by the partnership did not reduce the value of the maison blanche building by any amount mr argote is licensed by the state of louisiana as a certified general real_estate appraiser and as a real_estate broker like mr roddewig he is a member of the appraisal institute and holds its mai designation he has completed several appraisal courses offered by the american institute of real_estate appraisers he has attended many other seminars and symposia on a variety of appraisal topics including hotel and motel feasibility and valuation partial interest valuation and determining the highest_and_best_use of commercial properties from to he was a member of the board_of examiners of the american institute of real_estate appraisers he has presented several seminars on various appraisal topics relating primarily to commercial real_estate mr argote has been appraising real_estate in louisiana for over years from to he appraised between and buildings in and around new orleans that were to be used as or to be converted into hotels about percent of those appraisals were of buildings located within the central business district or the vieux carre over the years mr argote has appraised every building within the same square as the maison blanche building he has appraised the maison blanche building on three prior occasions he has valued easements of various types including one facade easement and one conservation_easement on date mr argote inspected the maison blanche building for purposes of determining the value of the servitude he produced a report his direct testimony valuing the servitude as of the valuation_date to prepare his report he used legal descriptions and city maps to identify the maison blanche building he relied on an engineer’s report to confirm the size of improvements made to the building he searched the multiple listing service and courthouse records to locate property sales and leases comparable to the building he identified comparable_property sales based on date of sale proximity to the maison blanche building physical characteristics and any special conditions of the sale to determine the value of the servitude he determined the difference between the value of the maison blanche building before and after the conveyance of the servitude employing a comparable sales approach his report states that it was produced in conformity with the uniform standards of professional appraisal practice i introduction opinion the principal questions before us are whether the partnership overstated the charitable_contribution_deduction to which it was entitled for on account of its making a qualified_conservation_contribution of the servitude to prc a qualified_organization and if so the amount if any of any resulting accuracy-related_penalty before we address those questions however we must dispose_of petitioner’s objections to respondent’s expert witness mr argote and his direct testimony ii objection to mr argote’s testimony a introduction petitioner objects to mr argote’s direct testimony on the grounds that he is not qualified to testify as an expert witness with respect to facade donations and even if he is so qualified his direct testimony is inadmissible because it is not reliable b qualification as an expert witness proceedings in this court are conducted in accordance with the federal rules of evidence see sec_7453 rule a rule of the federal rules of evidence states that one is qualified as an expert witness by knowledge skill experience training or education respondent offered mr argote as an expert with respect to commercial real_estate appraisal qualified on that basis to testify as to the value of the servitude we must determine whether he is so qualified the essential elements of the real_estate expert’s competency include his knowledge of the property and of the real_estate market in which it is situated as well as his evaluating skill and experience as an appraiser ’ 138_f3d_1036 5th cir emphasis omitted quoting 362_f2d_660 3d cir mr argote is a licensed real_estate appraiser in louisiana with over years of experience appraising real_estate in the new orleans area he is a member of the appraisal institute and possesses its mai designation he has taken many appraisal courses and he has presented seminars on commercial real_estate appraising he has extensive experience appraising buildings used as or to be used as hotels in the new orleans area specifically he appraised to of those buildings between and about percent of which were located in the vieux carre or the central business district of new orleans the neighborhood in which the maison blanche building is located he has appraised commercial properties neighboring the maison blanche building moreover he has appraised the maison blanche building on three prior occasions in carrying out his appraisal assignment for respondent he used information gathered from public records mr argote inspected the property and studied the zoning restrictions plat maps and an engineer’s report to determine a value for the servitude he estimated the value of the servitude by employing a comparable sales approach an approach that mr roddewig also employed and that generally is accepted by courts as the best evidence of value if comparability can be shown e g 267_f3d_366 5th cir vacating tcmemo_1993_43 terrene invs ltd v commissioner tcmemo_2007_218 mr argote’s experience skills approach and the effort he took to value the maison blanche building place him squarely within the definition of an individual qualified to provide expert appraisal testimony on the value of commercial real_estate petitioner argues however that mr argote has insufficient experience with conservation restrictions to be accepted as an expert qualified to testify with respect to the value of the servitude we do not agree a taxpayer may be entitled to a charitable_contribution_deduction on account of its contribution of a qualified_conservation_contribution to a qualified_organization see sec_170 a qualified_conservation_contribution is the contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_1_170a-14 income_tax regs a perpetual conservation restriction is a qualified_real_property_interest sec_1 170a- b income_tax regs a ‘perpetual conservation restriction’ is a restriction granted in perpetuity on the use which may be made of real property--including an easement or other interest_in_real_property that under state law has attributes similar to an easement eg a restrictive covenant or equitable servitude id the regulations continue for purposes of this section the terms ‘easement’ ‘conservation restriction’ and ‘perpetual conservation restriction’ have the same meaning sec_1 170a- b income_tax regs we shall use the term conservation restriction to describe that common meaning the servitude is a continued a qualified_conservation_contribution resulting from the creation of a conservation restriction in favor of a qualified_organization may give rise to a charitable_contribution_deduction if the value of the property burdened by the restriction is diminished on account of the creation of the restriction the fair_market_value of a conservation restriction generally cannot be determined by looking to sales of comparable_property since a market for the purchase and sale of conservation restrictions rarely exists 87_tc_892 therefore a conservation restriction’s value is determined by measuring the impact of the restriction on the value of the property affected by the restriction ie the diminution or enhancement in value of that property resulting from the creation of the restriction see sec_1 170a- h i and ii income_tax regs the procedure involves determining the difference between the fair_market_value of the affected property before and after the restriction is imposed sec_1_170a-14 income_tax regs eg thayer v commissioner tcmemo_1977_370 of that procedure we have said this valuation procedure involves traditional real_estate_valuation principles except it is necessary to derive two valuations rather than one thayer v commissioner supra the second valuation may be more difficult than the first because the property is then encumbered by the conservation restriction continued conservation restriction within that meaning of the term conservation restriction whose effect on the value of the property may be difficult to judge nevertheless it is common that real_estate appraisers value encumbered property eg improved or unimproved realty subject_to an easement by definition a conservation restriction is an encumbrance on real_property petitioner has failed to show a categorical difference in the skills necessary to value property encumbered by a conservation restriction as opposed to the skills necessary to value property encumbered by some other restriction or burden indeed petitioner admits on brief that within the field of real_estate appraisal there may not be a formal subspeciality of facade donations moreover on past occasions in determining the value of a conservation restriction we have accepted the testimony of a real_estate appraiser with no prior experience in valuing that type of restriction johnston v commissioner tcmemo_1997_475 losch v commissioner tcmemo_1988_230 besides mr argote has valued easements of various types including one facade easement and one conservation_easement neither this court nor the court_of_appeals for the fifth circuit the court to which barring a stipulation to the contrary an appeal would lie see sec_7482 has ever denied expert testimony from an appraiser based on his lack of specific experience with conservation restrictions as stated mr argote is qualified to provide expert appraisal testimony on the value of commercial real_estate the specific subject matter of his direct testimony in this case is the before restriction and after restriction values of the maison blanche building it is within his qualifications to so testify indeed considering mr argote’s history of valuing hotels in the central business district and the fact that he has valued the maison blanche building on three prior occasions he is perhaps more familiar with that subject matter than petitioner’s expert witness we find respondent’s witness mr argote eminently well qualified to give expert testimony as to the value of the servitude petitioner’s objection to the contrary is overruled c reliability introduction petitioner argues that mr argote’s direct testimony ie his written report has numerous and significant deficiencies that render it unreliable and appropriate for exclusion specifically petitioner criticizes mr argote’s direct testimony for failing to comply with certain provisions of the secretary’s regulations governing charitable_contribution deductions and conform to the uniform standards of professional appraisal practice reliability is made a prerequisite to expert testimony by rule of the federal rules of evidence which in pertinent part provides that a witness qualified as an expert with respect to scientific technical or other specialized knowledge may provide testimony thereto if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case mr argote arrived at his opinion as to the value of the servitude by a three-step comparable sales approach he first determined the value of the maison blanche building unencumbered by the servitude he then determined its value encumbered by the servitude lastly he determined the value of the servitude by calculating the difference which he found to be zero mr argote’s direct testimony was of a technical nature see gross v commissioner tcmemo_1999_254 finding a discounted cashflow analysis to be a reliable tool to determine the value of a minority stock interest affd 272_f3d_333 6th cir we therefore must determine the reliability of mr argote’s proffered direct testimony see fed r evid a qualified_appraisal petitioner’s first claim is that mr argote’s direct testimony is unreliable because it is not a qualified_appraisal as defined by sec_1_170a-13 income_tax regs we can summarily dispose_of that claim petitioner fails to understand that the requirements of sec_1_170a-13 income_tax regs are applicable to taxpayers in connection with certain charitable_contributions of property the regulation has no application to an appraisal obtained by respondent in support of litigation exclusion of the kress building petitioner argues that mr argote’s direct testimony is unreliable because in valuing the servitude he failed to take account of the detriment in value to the kress building on account of the conveyance of the servitude to prc as required by sec_1_170a-14 income_tax regs in pertinent part that regulation specifies that the amount of the deduction in the case of a charitable_contribution of a conservation restriction covering a portion of contiguous property owned by the donor is the difference between the before and after values of the entire contiguous parcel the maison blanche and kress buildings are contiguous and petitioner believes that the conveyance of the servitude reduced not only the value of the maison blanche building but also the value of the kress building it is respondent’s position that the servitude does not burden or affect the kress building moreover as evidenced by his direct testimony the appraisal assignment given mr argote was t o estimate the market_value of the facade donation on the subject improvements which he identifies as a 13-story retail office building known as the maison blanche building petitioner criticizes mr argote for in effect misidentifying the parcel giving rise to petitioner’s charitable_contribution_deduction petitioner does not however bring into question the reliability of what mr argote did which was to estimate the change in value of the maison blanche building to the partnership on account of its conveyance of the servitude to prc petitioner may argue that mr argote’s direct testimony provides no basis to support respondent’s adjustment to the partnership’s charitable_contribution_deduction but we shall not exclude that direct testimony as unreliable for failing to take account of any value reduction to the kress building mr argote was not asked by respondent to opine on that issue uniform standards of professional appraisal practice uniform standards of professional appraisal practice uspap are promulgated by the appraisal standards board_of the appraisal foundation a nonprofit organization comprising other nonprofit_organizations that represent appraisers and users of appraisal services petitioner argues that mr argote’s direct testimony is unreliable because in various respects it is not in conformance with uspap the premise underlying petitioner’s argument is that uspap is the defining standard for an appraiser’s reliability petitioner claims 509_us_579 and its progeny mandate that the argote appraisal be tested for its compliance with uspap the appraisal foundation frequently asked questions http www appraisalfoundation org s_appraisal doc asp cid did last visited date in 509_us_579 the supreme court charged trial judges with the responsibility of acting as gatekeepers to exclude unreliable expert testimony and the court in 526_us_137 clarified that that gatekeeper function applies to all expert testimony not just testimony based in science fed r evid was amended in in response to continued uspap is widely recognized and accepted as containing standards applicable to the appraisal profession adherence to those standards is evidence that the appraiser is applying methods that are generally accepted within the appraisal profession therefore at a minimum compliance with uspap is an indication that the appraiser’s valuation report is reliable however a noncompliant valuation report is not per se unreliable full compliance with professional standards is not the sole measure of an expert’s reliability petitioner has not cited any authority nor do we know of any for the proposition that an appraiser’s compliance with uspap is the sole determining factor as to whether an appraiser’s valuation report is reliable this and other courts have found that an expert’s valuation opinion that does not fully comport with uspap is still admissible although it may or may not be helpful see kohler v commissioner tcmemo_2006_152 expert report not conforming to uspap considered but given no weight continued daubert and the many cases applying it including kumho see fed r evid advisory committee’s note amendment u s c app pincite many states have incorporated compliance with uniform standards of professional appraisal practice into their appraiser licensing requirements see eg ill admin code tit sec tit ind admin code sec tit tex admin code pt sec as professors saltzburg martin and capra state expert witness testimony can be reliable even though the expert’s methodology is not generally accepted in her field saltzburg et al federal rules of evidence manual sec_702 pincite- 9th ed epco inc v commissioner tcmemo_1999_103 report of expert not familiar with uspap received into evidence but of little use to court cheatle v katz wl e d pa report of highly qualified and credible expert considered although a portion in contravention of uspap 116_fsupp2d_13 n d d c expert’s valuation testimony admissible although he conceded that in performing his valuation he had violated the ethics rules established in uspap affd in part revd in part on other issues and remanded sub nom 271_f3d_1101 d c cir vacated in part 320_f3d_280 d c cir petitioner essentially asks the court to supplant its responsibility to assess an expert’s reliability with a rigid standard of reliability sole reliance on uspap is a far more inflexible definition of reliability than the definition depending on reliable principles and methods incorporated into rule of the federal rules of evidence therefore we decline to adopt uspap as the sole standard for reliability of an expert appraiser under rule of the federal rules of evidence mr argote arrived at his conclusion as to the value of the servitude by rejecting two approaches to determining that value accepted by mr roddewig the cost approach and the income approach he relied exclusively on a comparable sales approach an approach on which mr roddewig also relied like mr roddewig mr argote relied on a comparison of the before restriction and after restriction values of the building petitioner’s catalog of the alleged deficiencies under uspap in mr argote’s direct testimony goes to the bases and sources’ of that testimony see 80_f3d_1074 5th cir quoting 826_f2d_420 5th cir and accordingly if of any consequence those alleged deficiencies affect the weight we accord that testimony see id not the threshold question of its reliability conclusion mr argote’s direct testimony is the product of the application of reliable principles and methods of valuation to sufficient facts and data as we shall discuss it is admissible as expert testimony pursuant to rule of the federal rules of evidence petitioner’s objection to the contrary is overruled d conclusion mr argote is accepted as an expert witness with respect to commercial real_estate appraisal qualified to testify as to the value of the servitude and his written report received into evidence conditionally is received absolutely iii expert testimony as to the value of the servitude a introduction the parties agree that the partnership is entitled to a charitable_contribution_deduction for on account of its making a qualified_conservation_contribution of the servitude a conservation restriction to prc they disagree as to the amount of that deduction because they disagree as to the value of the servitude notwithstanding respondent’s expert’s mr argote’s opinion that the value of the servitude was zero respondent does not ask that we find that its value was any less than determined by respondent in his examination and set forth in the notice viz dollar_figure million sec_170 allows for a charitable_contribution_deduction in pertinent part the secretary’s regulations interpreting sec_170 provide if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs as noted supra in section ii b of this report a market for the purchase and sale of conservation restrictions rarely exists and a conservation restriction’s value is determined by measuring the impact of the restriction on the fair_market_value of the donor’s property affected by the restriction ie any diminution in that fair_market_value resulting from the creation of the restriction the parties rely exclusively on their experts to establish the value of the servitude each expert arrived at an opinion as to the fair_market_value of the servitude by making the before and after comparison contemplated by the regulations see sec_1_170a-14 income_tax regs mr roddewig petitioner’s expert determined the requisite before and after values in three different ways he relied primarily on a cost approach and an income approach but he also used in part a comparable sales approach he determined that the appropriate parcel of property to value was the maison blanche building the 1920s and 1950s annexes and the kress building the maison blanche-kress parcel he determined the following before and after restriction values before restriction values cost approach adjusted_income approach comparable sales approach after restriction values cost approach adjusted_income approach comparable sales approach dollar_figure big_number big_number dollar_figure big_number -- he determined no after restriction comparable sales approach value because although he had found a few sales in new orleans that were precisely comparable to the maison blanche-kress parcel in its before restriction condition he could find no directly relevant postrestriction sales with respect to the relevant weights to be given to the adjusted_income and cost approaches he concluded that because on the valuation_date the maison blanche-kress parcel was a truly unique property in new orleans significant weight should be given to the greater difference between before and after restriction values determined under the adjusted_income approach taking into account his three approaches he reached the following ultimate determinations as to the before and after restriction values of the maison blanche-kress parcel and the value of the servitude value of the servitude before restriction value after restriction value difference ie fair_market_value of the servitude dollar_figure big_number big_number mr argote relied exclusively on a comparable sales approach he concluded that the before restriction value of the maison blanche building was dollar_figure million and the after restriction value was dollar_figure million he determined that the value of the servitude was zero the fair_market_value of property is determined by taking into account the highest_and_best_use of that property on the relevant valuation_date e g 87_tc_389 the experts differ on whether the conveyance changed the highest_and_best_use of the property each valued mr roddewig determined the highest_and_best_use of the maison blanche-kress parcel before the conveyance was a mixed use development including a ritz-carlton hotel with rooms of them above the kress building an additional all-suites hotel with approximately rooms and retail use on the first two floors and mezzanine of the maison blanche building he determined that the highest_and_best_use of the maison blanche- kress parcel after the conveyance was different in that the opportunity to add up to additional hotel rooms above the kress building had been eliminated that difference contributed to his conclusion that under both the cost and income approaches the fair_market_value of the maison blanche- kress parcel was reduced on account of the conveyance mr argote believes the highest_and_best_use of the maison blanche building both before and after the conveyance was use as a hotel not necessarily a ritz-carlton hotel with retail_space we begin with a discussion of the parties’ differences as to whether on account of the conveyance the highest_and_best_use of the maison blanche-kress parcel changed we then explain each expert’s valuation methods and we follow with our conclusions as to the persuasiveness of each expert’s opinion b highest_and_best_use consideration sec_1 introduction the realistic objective potential uses for property control the valuation thereof stanley works v commissioner supra the potential uses of the property must have a reasonable probability however id pincite while respondent believes that the possibility that the partnership would add rooms above the kress building was too remote and speculative to be taken into account in determining the highest_and_best_use of the maison blanche-kress parcel respondent’s principal argument is that mr roddewig erred in his belief that the conveyance eliminated the possibility of constructing hotel rooms above the kress building whether mr roddewig erred in that belief presents a question of local law discussion we have summarized the terms of the conveyance supra and set it out in full excluding exhibits in an appendix petitioner contends that the conveyance prevents the partnership from constructing additional floors above the kress building and from selling the kress building unencumbered petitioner describes the conveyance as granting prc a servitude of view which petitioner further describes as a servitude of the view of the facade including that visible from and above the former kress building side of the facade petitioner describes the partnership’s risk from building above the kress building or selling the kress building unencumbered as the risk of being sued by the prc for breach of contract petitioner concedes no portion of the protected facade is actually located on the kress building and the definition of ‘improvement’ in the conveyance does not include the kress building petitioner maintains however that the maison blanche and kress buildings share a common wall which is a part of the facade and is included in the term improvement petitioner claims that the servitude was created in accordance with the express statutory provisions of la rev stat ann sec la rev stat ann sec provides for the creation of a perpetual real right burdening the whole or any part of immovable_property including but not limited to its facade in favor of an entity formed exclusively for certain public purposes pertinent portions of that section are set out in the margin a commentator has observed since facade servitudes and conservation servitudes are usually in favor of an entity rather than an estate they are properly classified as rights of use rather than predial servitudes title la creation of real right for educational charitable or historic purposes a the owner of immovable_property may create a perpetual real right burdening the whole or any part thereof of that immovable_property including but not limited to the facade exterior roof or front of any improvements thereon to any corporation trust community chest fund or foundation organized and operated exclusively for religious scientific literary charitable educational or historical purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual or to the united_states the state of louisiana or any political_subdivision of any of the foregoing a real right established pursuant hereto may additionally obligate the owner of the immovable_property as is necessary to fully execute the rights granted herein b a real right created pursuant to this section shall be binding on the grantor his heirs successors assigns and all subsequent owners of the immovable_property regardless of the fact that the grantee does not own or possess any interest in a neighboring estate or the fact that the real right is granted to the grantee and not to the estate of the grantee the fact that the real right was not created as a part of a common development or building plan devised by an ancestor in title of the grantor c a real right created under the authority of this section shall be granted by authentic act and shall be effective against third parties when filed for registry in the conveyance records of the parish in which the immovable_property is located any right or obligation imposed on the owner of the immovable_property by the real right created pursuant hereto including any affirmative obligation established therein shall be enforceable by the grantee through judicial proceeding by actions for injunctions or damages brought by the grantee la rev stat ann sec prac real est sec_3 2d ed the louisiana civil code explains with respect to servitudes there are two kinds of servitudes personal servitudes and predial servitudes la civ code ann art a personal servitude is a charge on a thing for the benefit of a person id art a predial servitude is a charge on a servient estate for the benefit of a dominant estate la civ code ann art a right of use is a type of personal servitude see la civ code ann art it confers in favor of a person a specified use of an estate less than full enjoyment id art the point to be taken from this recitation of local law is that la rev stat ann sec allows the owner of immovable_property to create a right burdening the property in favor of another person the difficulty with respect to petitioner’s argument relying on la rev stat ann sec is his concession that the servitude created by the conveyance does not burden the kress building except perhaps for the common wall it shares with the maison blanche building to appreciate that difficulty we need to understand something more of local law except where the rule is incompatible a right of use is regulated by application of the rules governing usufruct and predial servitudes la civ code ann art with respect to predial servitudes la civ code ann art provides doubt as to the existence extent or manner of exercise of a predial servitude shall be resolved in favor of the servient estate comment b accompanying that article observes b it is a cardinal rule_of interpretation that in case of doubt instruments purporting to establish predial servitudes are always interpreted in favor of the owner of the property to be affected the rule incorporates into louisiana law the civilian principle that any doubt as to the free use of immovable_property must be resolved in favorem libertatis the louisiana supreme court has repeatedly declared that servitudes are restraints on the free disposal and use of property and are not on that account entitled to be viewed with favor by the law parish v municipality no la ann cited with approval in buras ice factory inc v department of highways la so 2d see also mcguffy v weil la so 2d any doubt as to the interpretation of a servitude encumbering property must be resolved in favor of the property owner the rule that the proper interpretation of an ambiguous instrument is that which least restricts the ownership of the land has been applied by louisiana courts in a variety of contexts see eg whitehall oil co v heard so 2d la app 3rd cir writ refused la so 2d determination of the question whether a landowner created a single servitude over contiguous tracts or a series of multiple interests id revision comments-1977 the court of appeal of louisiana has held that an agreement to establish a servitude that is ambiguous is unenforceable exxon corp v barry so 2d la ct app there is no language in the conveyance that identifies the partnership as the owner of the kress building and obligates it as owner of that building to preserve a view of the maison blanche building there is no language in the conveyance that petitioner has asked us to find that on date petitioner established a condominium regime by which the maison continued grants prc or anyone else any use whatsoever of the kress building indeed there is no mention whatsoever of the kress building in the conveyance moreover as we have discussed in determining whether an estate is burdened by a servitude we must resolve doubt in favor of the negative see la civ code ann art and discussion of that article supra on the evidence before us we find that the conveyance creates no charge on the kress building in favor of prcdollar_figure petitioner has therefore failed to prove that by the conveyance and pursuant to la rev stat continued blanche building and the kress building were established as one condominium unit we have not made that finding in part because petitioner concedes that the condominium declaration was recorded on the day following the conveyance petitioner’s proposed finding even if supportable would have little if any relevance to the valuation_date questions before us we note in passing that petitioner’s claim that the maison blanche and kress buildings share a common wall that is a part of the facade and that is included in the term improvement may not be to petitioner’s advantage where a common wall is between two properties and the owner opens the wall for the admission of light he may by acquisitive prescription burden the neighboring estate with a servitude of light that includes the right to prevent the neighbor from obstructing the opening palomeque v prudhomme so 2d la see la civ code ann art blueprints of the maison blanche building depict about windows on the common wall that rises above the kress building we assume that they are old and by acquisitive prescription or otherwise their existence may on the valuation_date the date of the conveyance have burdened the kress building with a servitude of light in favor of the maison blanche building such a servitude would likely have a negative affect on the highest_and_best_use of the maison blanche-kress parcel since it would appear to deprive the owner of the kress building of some freedom to add to the height of that building mr roddewig did not consider the possibility of a pre-existing servitude that limited the addition of height to the kress building thus he may have erred in determining that the highest_and_best_use of the maison blanche-kress parcel before the conveyance included hotel rooms above the kress building ann sec the partnership granted prc a perpetual real right servitude of any extent in the kress building while the partnership may have obligated itself personally to maintain a view of the maison blanche building petitioner has failed to show how that promise binds anyone who does not undertake it eg a person acquiring ownership of the kress building by eminent_domain or as a result of the owner of the building’s bankruptcy petitioner has failed to show that the highest_and_best_use of the maison blanche-kress parcel after the conveyance differed from its highest_and_best_use before the conveyance on account of the conveyance’s depriving the partnership of the ability to add hotel rooms above the kress building conclusion mr roddewig erred in his opinion that the highest_and_best_use of the maison blanche-kress parcel differed after the conveyance on account of the partnership’s disability to add hotel rooms above the kress building we shall take that error into account in considering his valuation conclusions c cost approach introduction the cost approach to valuing improved real_property is based on the principle of substitution e g talkington v commissioner t c memo the cost approach derives the value of a property by estimating the reproduction or replacement cost of the improvements deducting therefrom the estimated depreciation and then adding the market_value of the land this approach estimates value based on the assumption that a prudent person will not pay more for a property than it would cost to acquire a site and erect a comparable structure less accrued depreciation before restriction reproduction cost mr roddewig calculated the before restriction cost to reproduce the maison blanche building shell the building’s annexes and the kress building he used the marshall valuation service manual which he described as a commonly used construction cost manual published by marshall and swift for estimating construction costs for excavation and site preparation the foundation the frame the floors portions of the exterior walls the basement walls and the roof structure for the terra cotta portions of the exterior walls of the maison blanche building he relied on reproduction cost estimates that he obtained from one or more companies specializing in the manufacture of terra cotta he estimated those terra cotta portions to cost dollar_figure5 million finally he added other development costs such as architect and project management fees he arrived at a total reproduction cost of dollar_figure million before depreciation and obsolescence to the dollar_figure million so determined he first applied a discount of percent for physical depreciation to arrive at a tentative depreciated reproduction cost he then applied discounts of and percent for functional obsolescence due mr roddewig believed that only the basic shell structure of the maison blanche building contributed to its market_value on the valuation_date since the rehabilitation plan for the building was to remove all interior partitions as well as mechanical and electrical systems to the antiquated design of the maison blanche building and external obsolescence due to local preservation restrictions respectively to arrive at a depreciated reproduction cost of dollar_figure million his last step was to add the value of the land he identified six land sales in new orleans that he considered sales of comparable properties all involving land sales for hotel construction he made adjustments for the type of interest conveyed market conditions an adjacent purchaser premium in one case locality zoning size hotel price point demolition costs and retail_space the range of adjusted prices he determined for those sales on a square foot basis was dollar_figure to dollar_figure and he decided to use dollar_figure per square foot in valuing the land under the maison blanche-kress parcel applying that to the parcel’s land area of big_number square feet he arrived at a value of dollar_figure for the land he also derived a value for the cost of the land based on the land cost per hotel room constructed room cost for his six comparable parcels he made adjustments for the same factors that he considered in his price per square foot calculations the range of the room costs was dollar_figure to dollar_figure he determined that the maison blanche-kress parcel land should be valued on the basis of a room cost of dollar_figure he applied that cost to rooms which included rooms above the kress building and that indicated to him a land value of dollar_figure million giving more weight to his room cost analysis than his square footage analysis he determined a before restriction value for the maison blanche-kress parcel land of dollar_figure million the following table summarizes the results of mr roddewig’s before restriction approach before restriction reproduction cost reproduction cost before depreciation and obsolescence less physical depreciation depreciated reproduction cost less functional obsolescence external obsolescence depreciated reproduction cost plus value of land total before restriction reproduction cost rounded dollar_figure big_number big_number big_number big_number big_number big_number big_number after restriction reproduction cost mr roddewig assumed that the cost to reproduce the maison blanche building shell the building’s annexes and the kress building before depreciation and obsolescence did not change on account of the conveyance he reduced his estimate of physical depreciation from percent to percent because he believed the useful_life of the buildings would be greater by years after the conveyance on account of prc’s monitoring and enforcement of the servitude he did not change his estimate of functional obsolescence he increased his estimate of external obsolescence from percent to percent he reduced his estimate of the cost of land from dollar_figure million before restriction to dollar_figure million after restriction because the conveyance had reduced the partnership’s interest in the maison blanche-kress parcel to less than a fee simple interest and he believed the partnership had lost the right to construct rooms above the kress building the following table summarizes the results of mr roddewig’s after restriction approach after restriction reproduction cost reproduction cost before depreciation and obsolescence less physical depreciation depreciated reproduction cost less functional obsolescence external obsolescence depreciated reproduction cost plus value of land total after restriction reproduction cost rounded dollar_figure big_number big_number big_number big_number big_number big_number big_number cost approach value mr roddewig determined the value of the servitude using the cost approach to be dollar_figure million calculated as follows value of servitude determined using cost approach before restriction reproduction cost less after restriction reproduction cost value of servitude dollar_figure big_number big_number d income approach introduction the income approach to valuing real_property involves discounting to present_value the expected cashflows from the property e g 92_tc_958 affd without published opinion 921_f2d_280 9th cir the theory behind the approach is that an investor would be willing to pay no more than the present_value of a property’s anticipated net_income before restriction income approach mr roddewig calculated a before restriction value for the maison blanche building as of date using the income approach he made various assumptions among which were the following the building would be rehabilitated to house a room ritz-carlton hotel construction would commence on date it would be completed on date and the hotel would open on date the building would be held until the end of and would then be sold development costs to rehabilitate the building for the operation of the hotel would be dollar_figure dollar_figure and dollar_figure for and respectively net operating income from operation of the hotel would be dollar_figure dollar_figure and dollar_figure for and respectively the selling_price of the building at the end of determined by applying a capitalization rate of percent to expected net operating income for of dollar_figure would be rounded dollar_figure million which after deducting selling_expenses of dollar_figure percent of the selling_price would produce a net selling_price of dollar_figure which after payment of a dollar_figure million developer’s note would leave net sales proceeds of dollar_figure all cashflows were discounted pincite percent to produce a before restriction net present_value of dollar_figure which he rounded to dollar_figure million after restriction income approach mr roddewig’s calculation of an after restriction value using the income approach differed in important particulars from his before restriction approach he explained those differences as being due to the burden of the servitude he reduced his estimates of net operating income from operation of the hotel for each of the years through on account of increased administrative and general_expenses operations and maintenance_expenses and insurance expenses the average increase in each of those categories was dollar_figure dollar_figure and dollar_figure for through respectively for each of those years he further reduced his estimate of net operating income by dollar_figure on account of an annual_addition to an accounting reserve for the purpose of replacing the maison blanche building’s terra cotta facade he increased from to dollar_figure percent his estimate of the cost to sell the building at the end of which increase he attributed to additional marketing legal and administrative expenses he increased from to percent the capitalization rate that he used to determine the selling_price of the building and he increased from to percent the rate he used to discount all cashflows which increases he attributed to the additional risks and uncertainties he believed attended the servitude he determined an after restriction net present_value of dollar_figure which he rounded to dollar_figure million income approach value using the income approach mr roddewig determined the value of the servitude to be dollar_figure million calculated as follows value of the servitude determined using income approach before restriction net present_value less after restriction net present_value value of the servitude dollar_figure big_number big_number mr roddewig explained that that determination of value was incomplete however because it ignored the portions of the maison blanche-kress parcel devoted to retail department store use and to the planned 268-room all-suites hotel including rooms to be constructed above the existing_building because he lacked data as to income and expenses with respect to those uses and therefore could not pursue an income approach with respect to them he made adjustments to his preliminary calculations using information developed under the cost approach that hybrid approach produced the following results before restriction hybrid approach preliminary determination of value plus adjustment for department store space big_number sq ft x dollar_figure per sq ft plus adjustment for portion of building devoted to all-suites hotel big_number sq ft x dollar_figure per sq ft plus adjustment for additional rooms constructed above building rooms x dollar_figure per room big_number total adjusted_value by income approach rounded big_number dollar_figure big_number big_number after restriction hybrid approach preliminary determination of value plus adjustment for department store space big_number sq ft x dollar_figure per sq ft plus adjustment for portion of building devoted to all-suites hotel big_number sq ft x dollar_figure per sq ft plus adjustment for additional rooms constructed above building rooms x dollar_figure per room big_number total adjusted_value by income approach rounded big_number dollar_figure big_number big_number mr roddewig determined the value of the servitude using the hybrid income approach to be dollar_figure million calculated as follows value of servitude determined using hybrid income approach before restriction reproduction cost less after restriction reproduction cost value of servitude dollar_figure big_number big_number e comparable sales approach introduction messrs roddewig and argote both employed the comparable sales approach mr roddewig employed it only in aid of determining a before restriction value for the maison blanche- kress parcel he did not employ it in aid of determining an after restriction value for the parcel because he could find no sales that were directly comparable mr argote employed the comparable sales approach exclusively to determine both the before and after restriction values of the maison blanche building the comparable sales or market data approach to valuing real_property involves gathering information on sales of property similar to the subject property and then comparing and weighing that information to determine a value for the subject property e g 88_tc_1197 ndollar_figure estate of rabe v commissioner tcmemo_1975_26 affd without published opinion 566_f2d_1183 9th cir the rationale is that the marketplace is the best indicator of value based on the conflicting interests of many buyers and sellers estate of rabe v commissioner supra that in turn is based on the principle of substitution ie that a prudent man will pay no more for a given property than he would for a similar_property id one using the comparable sales approach makes adjustments to the sales prices of the comparable properties to reflect differences between the comparables and the subject property being valued e g talkington v commissioner tcmemo_1998_412 positive adjustments are made to comparable properties that are inferior in some fashion to the subject property negative adjustments are made to comparable properties that are superior in some fashion to the subject property id n before restriction comparable sales approach a mr roddewig’s approach mr roddewig identified two sets of buildings suitable for his comparable sales approach the first set included downtown new orleans buildings purchased as shells for adaptive reuse as hotels he identified five purchases two of which involved properties that the purchaser combined to form one hotel he determined the sales_price per square foot of each building and made adjustments to those prices for several major and a few minor differences to arrive at an adjusted price per square foot for each buildingdollar_figure he made positive adjustments at the rate of percent a year to account for appreciation in the new orleans hotel market from the date of purchase of each comparable to date he believed that the location of each of the comparables was inferior to that of the maison blanche building so he made a positive adjustment to each ranging from to percent to account for that difference he made positive or negative adjustments to each comparable to reflect the relative burden of zoning and historic designation differences he made negative adjustments to several of the comparables for size and configuration differences he made a positive adjustment to each comparable ranging from to percent to reflect the higher room rates expected for a ritz-carlton hotel finally he made a positive adjustment to each comparable of percent to reflect each’s lack of retail_space he calculated the average adjusted price per square foot to be dollar_figure he also determined the sales_price per room for each building in the first set and made the same adjustments he made in determining the adjusted price per room although without explanation some of his percentages differed slightly he calculated the average adjusted price per room to be dollar_figure the minor adjustments were relatively small and affected only two of the properties one is a 10-percent reduction for a sale that involved seller financing and the other is a percent reduction for the property being purchased by the owner of the adjacent property the second set of buildings consisted of office buildings outside of new orleans purchased for conversion to hotel use he identified seven buildings four of which were located in manhattan one in boston another in washington d c and a final one in cleveland he used those sales to calculate an average adjusted price per square foot and per room he made adjustments with respect to the members of the second set similar to the adjustments he made with respect to the members of the first set however he applied different percentages for the location adjustment he made negative adjustments to six of the comparables ranging from to percent and he made a positive adjustment to one of percent he calculated the average price per square foot for the non-new orleans properties to be dollar_figure and the adjusted price per room to be dollar_figure the following table summarizes the average adjusted prices mr roddewig calculated average adjusted prices per square foot and per room set new orleans buildings adjusted price per sq ft adjusted price per hotel room set buildings in other cities adjusted price per sq ft adjusted price per hotel room dollar_figure dollar_figure dollar_figure dollar_figure based on those average adjusted prices he determined that the value of the maison blanche-kress parcel could be determined by assuming a value of dollar_figure per square foot for the existing improvements and dollar_figure for each hotel room to be built on a square footage basis assuming that the existing improvements including the kress building comprised big_number square feet he determined a value of dollar_figure and on a hotel room basis he determined a value of dollar_figure million if only rooms were to be built and dollar_figure million if rooms were to be built ie including rooms above the kress building determining that a nalyzing the comparables based upon a price paid per room results in a more accurate way of comparing the hotel potential of the comparables to the maison blanche-kress parcel he concluded the value of the parcel under the comparable sales approach as of date was dollar_figure million b mr argote’s approach mr argote identified nine buildings in new orleans that he thought comparable to the maison blanche building and that were sold between date and date he determined the sales_price per square foot of each building and made adjustments for differences in conditions of sale time of sale location size and configuration he made positive adjustments at the rate of percent a year to account for appreciation in prices paid for new orleans buildings suitable for conversion to hotels he made positive adjustments to eight of the buildings ranging from to percent to account for what he thought were the inferior locations of those buildings he made negative adjustments to all of the buildings ranging from to percent to account for the greater size of the maison blanche building which he viewed as a detriment he made positive or negative adjustments to four of the buildings to account for configuration and layout differences he calculated the average adjusted price per square foot to be dollar_figure he decided that the value of the maison blanche building should be calculated assuming a value of dollar_figure per square foot he assumed the gross building area of the maison blanche building to be big_number square feet which led to his conclusion that the value of the building before the restriction was rounded dollar_figure milliondollar_figure after restriction comparable sales approach only mr argote used the comparable sales approach to determine an after restriction value he identified five buildings in new orleans that he thought comparable to the maison blanche building were encumbered by facade restrictions and were sold between date and date he determined the sales_price per square foot of each building and made adjustments for differences in conditions of sale time of sale location size and configuration one building was sold by a lender who obtained the property by foreclosure and might have had a strong motivation to sell on that account mr argote made a positive adjustment of percent he made positive adjustments at the rate of percent a year to account for appreciation in prices paid for new orleans buildings suitable messrs roddewig’s and argote’s square footage calculations differ in substantial part because mr roddewig included the area of the kress building in the area of the property he was valuing and mr argote did not if the area of the kress building is eliminated from mr roddewig’s calculation of the area of the property he was valuing the resulting area equals big_number square feet not substantially different from the area assumed by mr argote ie big_number square feet for conversion to hotels he made positive adjustments to four of the buildings ranging from to percent to account for what he thought were the inferior locations of those buildings he made negative adjustments to all of the buildings ranging from to percent to account for the greater size of the maison blanche building he made positive adjustments to two of the buildings one by percent and the other by percent to account for configuration and layout differences he calculated the average adjusted price per square foot to be dollar_figure he decided that the value of the maison blanche building after the restriction should be calculated assuming a value of dollar_figure per square foot he therefore concluded that the value of the maison blanche building after the restriction was the same as its value before the restriction viz rounded dollar_figure million comparable sales approach value mr roddewig did not determine the value of the servitude using the comparable sales approach because he was unable to determine an after restriction value for the property under that approach mr argote determined the value of the servitude using the comparable sales approach to be zero because he determined the value of the maison blanche building both before and after the restriction was the same iv value of the servitude a introduction valuation is not a precise science and determining the fair_market_value of property on a given date is a question of fact to be resolved on the basis of the entire record e g 43_tc_663 arbini v commissioner tcmemo_2001_141 expert testimony may assist the court to understand areas requiring scientific technical or other specialized knowledge see fed r evid of course we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 94_tc_193 although we may largely accept the opinion of one party’s expert over that of the other party’s expert see 74_tc_441 we may be selective in determining what portions of each expert’s opinion if any to accept 86_tc_547 finally because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence e g peracchio v commissioner tcmemo_2003_280 with those principles in mind we address the question of the value of the servitude b cost approach introduction we have in the past questioned the suitability of the reproduction cost approach when applied to value older historic structures dorsey v commissioner tcmemo_1990_242 losch v commissioner tcmemo_1988_230 for example reproduction cost is of little assistance if no one would think of reproducing the property 338_us_396 the maison blanche building was built between and it is true that the servitude obligates the building’s owner to repair the facade and structural elements of the building if they are damaged in the case of a total loss or destruction of the building however the servitude provides owner shall promptly remove all debris and trash and properly maintain the land owner must obtain donee’s written approval of and prior consent to any construction or reconstruction of the maison blanche building as provided herein petitioner has failed to convince us that notwithstanding the historic significance of the maison blanche building the owners of the building would want to or would be required to reconstruct that 100-year-old structure if it were destroyed moreover even if an older building would be reconstructed if destroyed there are reasons why the cost approach is an inappropriate method for valuing older buildings in crocker v commissioner tcmemo_1998_204 we said that the cost method is a poor indicator of value when estimating the value of older special-purpose buildings since any estimate of obsolescence a necessary component of the valuation process is subjective in losch v commissioner supra we said i n dealing with an older historic_structure it is highly questionable whether the replacement cost method can be used to provide meaningful results finally the court_of_appeals for the fifth circuit has also raised a cautionary flag with respect to the admissibility of reproduction cost evidence 276_f2d_248 5th cir absent some special showing reproduction cost evidence is not admissible in a condemnation proceeding while our jurisprudence does not reject the reproduction cost approach altogether we have considered it an appropriate measure of value only where the taxpayer establishes a probative correlation between such cost and the fair_market_value of the property see crocker v commissioner supra generally as a precondition to using the approach the taxpayer must show that the property is unusual in nature and other methods of valuation such as comparable sales or income capitalization are not applicable id whether the maison blanche building is unusual or not petitioner’s application of the income approach and comparable sales approach at least with respect to the before restriction value of the building would seem to rule out our consideration of the cost approach in this case while that is a sufficient basis for us to give no weight to mr roddewig’s cost approach testimony we shall continue our analysis because in addition we find his testimony on that subject_to be unpersuasive therefore even if there were no other applicable methods of valuation we would find that petitioner has failed to establish a probative correlation between mr roddewig’s estimate of reproduction cost and the fair_market_value of the maison blanche-kress parcel first impression our first impression of mr roddewig’s estimate of a before restriction value of dollar_figure million for the maison blanche-kress parcel is that it defies reason the partnership paid dollar_figure for the maison blanche building dollar_figure million in date and an additional dollar_figure in date all of which for ease of analysis we shall consider as having been paid in date it paid dollar_figure million for both the kress building and the kress parking garage in date petitioner proposes that we find as a fact that the cost of the kress building was dollar_figure million which amount we shall accept for purposes of this analysis mr roddewig testified that in date the partnership paid dollar_figure to buy out the remaining term of the maison blanche building retail lessee we shall for this analysis accept that amount as an estimate of the value of the lease to the partnership in date we shall further assume that the dollar_figure million that the partnership paid for the kress building in is what it would have paid in date although that is contradictory to mr roddewig’s testimony about the direction of real_estate prices during that time period and the dollar_figure it paid to buy out the lease is what it would have paid in date although at that time it may have been willing to pay more because of the longer remaining term of the lease thus altogether the partnership can be deemed to have paid dollar_figure dollar_figure dollar_figure dollar_figure for the maison blanche-kress parcel in date if mr roddewig is correct that on the valuation_date before the conveyance the parcel was worth dollar_figure million then the parcel had appreciated in value by percent during the years between date and date while he recites a list of reasons for the significant increase in the market_value of the maison blanche building including improvement of the hotel market in new orleans and the agreements entered into by the partnership and ritz-carlton hotel chain his evaluation of the real_estate market in and around new orleans indicates no comparable increase he describes the single-family housing market as growing at a relatively stable pace as of the end of he describes office market conditions during the through period as generally not good and he describes the industrial market as being in a condition similar to the office market he describes the retail vacancy rate as stable between and although he reports rosen consulting group as saying that the downtown retail market had fared relatively well he adds the retail market as of december of was expected to remain stable over the next few years with respect to the hotel market and in particular with respect to what he describes as the new orleans upscale and luxury lodging market in which the planned ritz-carlton hotel would compete he testified overall market supply and demand increased at compound annual rates of and percent respectively from to in response to a question from the court mr roddewig ascribed some increase in value due to the common ownership of the maison blanche and kress buildings but he did not quantify that increase simply put we cannot reconcile mr roddewig’s report of a new orleans real_estate market enjoying at best stable growth with his explanation of 291-percent appreciation in the value of the maison blanche-kress parcel we shall continue by examining particular aspects of his cost approach terra cotta cost mr roddewig has failed to convince us that the reproduction cost of the maison blanche building shell and the kress building on the valuation_date before depreciation and obsolescence was dollar_figure million of that total estimated cost of reproduction dollar_figure5 million is attributable to reproducing the terra cotta facade on the maison blanche building mr roddewig’s testimony as to that cost is the only evidence of it in the record his testimony is based upon estimates which he obtained from terra cotta industry specialists rather than from his own experiencedollar_figure the estimated cost is not detailed or broken down making it impossible for us to know what is and is not included and how the cost was determined while the terra cotta specialists he relied on may be highly qualified he has not articulated the facts relied on by and the reasoning of those specialists which prevents us from properly evaluating both their and his conclusions see estate of palmer v commissioner tcmemo_1992_48 quoting mertens law of federal income_taxation sec mr roddewig’s testimony with respect to how many specialists he relied on is inconsistent note to the table in his written report labeled segregated cost analysis before preservation easement maison blanche hotel complex ritz-carlton hotel --building shell only--as of date explains that the terra cotta reproduction cost has been estimated based on calculations from terra cotta specialists note to that written report explains the costs used by us to calculate the reproduction cost of the maison blanche exterior were determined based upon multiple calls with mr pete pederson of gladding mcbean terra cotta between february and date we cannot determine how many terra cotta specialists mr roddewig consulted we shall continue to use the term specialists although we are uncertain as to whether there was one or more pincite dollar_figure the estimated cost of dollar_figure5 million to reproduce the terra cotta portion of the facade is the major element of his reproduction cost estimate without adequate support for a terra cotta cost of dollar_figure5 million we give no weight to his conclusion that the total cost to reproduce the maison blanche building shell and the kress building is dollar_figure million external obsolescence in both his before and after restriction calculations of reproduction cost mr roddewig deducted an amount to reflect external obsolescence percent of the before restriction depreciated reproduction cost and percent of the after restriction depreciated reproduction cost dollar_figure and dollar_figure respectively he described the before restriction external obsolescence as resulting from the designation of the maison blanche-kress parcel as part of the canal street historic mertens law of federal income_taxation sec_59 pincite a common fallacy in offering opinion evidence is to assume that the opinion is more important than the facts to have any persuasive force the opinion should be expressed by a person qualified in background experience and intelligence and having familiarity with the property and the valuation problem involved it should also refer to all the underlying facts upon which an intelligent judgment of valuation should be based the facts must corroborate the opinion or the opinion will be discounted fn refs omitted district he justified the after transaction increase as follows we concluded earlier that the regulations enforced by the central business district historic_district landmarks commission resulted in external obsolescence of our analysis indicates that the additional restrictions resulting from the operation of the preservation and conservation_easement add an additional layer of restriction at least as severe as those imposed by the new orleans historic_district regulations it is appropriate therefore to deduct an additional for the external obsolescence created by the easement an amount of external obsolescence equal to that also created by regulation of the maison blanche and kress buildings by the central business district historic_district landmarks commission the result is total external obsolescence after considering the easement of compared to only before the easement was imposed in his oral testimony mr roddewig explained his adjustments for external obsolescence as being based on his experience and on market data indicating that some buyers reject buildings burdened by preservation easements some adjustment is plausible he further testified that he arrived at his percentage adjustments as a matter of judgment what is important here is not mr roddewig’s application of a 15-percent adjustment both before and after the restriction for external obsolescence on account of historic_district regulations by itself that adjustment does not contribute to the value of the servitude what is important is his failure to provide us with anything beyond a request to trust in his judgment that the enforcement of the provisions of the servitude doubles the cost of external obsolescence as illustrated by our discussion supra of our first impression mr roddewig has failed to engender in us full confidence in his judgment moreover we need not rely on the unsupported opinion of an expert witness 130_tc_170 land value in moving from his before to after restriction value mr roddewig reduced his estimate of the cost of land by dollar_figure million because the conveyance had reduced the partnership’s interest in the maison blanche-kress parcel to less than a fee simple interest and he believed the partnership had lost the right to construct rooms above the kress building we have already supra in section iii b of this report described our reasons for disagreeing with his second conclusion while mr roddewig may be right that after the conveyance the partnership held less than a fee simple interest in the maison blanche-kress parcel we reject the translation of that conclusion into a percent negative adjustment to the prices of his six comparable parcels mr roddewig testified that he was unable to find any sale of land in new orleans encumbered by a preservation easement as a result to determine the after restriction land cost component of his reproduction cost analysis he considered the same six sales he utilized earlier but he adjust ed each comparable downward by to account for the decrease in the property interest resulting from the imposition of the servitude the question before us is whether a servitude requiring maintenance of a building’s facade would survive and affect the value of the underlying land if that land were wiped clean of the building while for the sake of argument we will concede that possibility mr roddewig’s conclusion of a percent reduction in value as a general_rule is not persuasive and we do not accept it see holman v commissioner supra pincite conclusion mr roddewig has failed to persuade us that dollar_figure million and dollar_figure million are reliable estimates of the before and after restriction reproduction costs of the maison blanche-kress parcel or that the resulting value of the servitude is dollar_figure million we shall disregard petitioner’s cost approach in determining the value of the servitude c income approach introduction the income approach to valuation is a recognized method that has been favored where comparable market sales were lacking see 72_tc_1113 affd 649_f2d_264 4th cir gottlieb v commissioner tcmemo_1974_178 the usefulness of the income approach diminishes however as the quality of the evidence of the income- producing potential of the property usually evidence of its past performance diminishes it has been judged an unsatisfactory valuation method for property that does not have a track record of earnings see 73_tc_266 ndollar_figure 60_tc_80 affd without published opinion 500_f2d_1400 3d cir 58_tc_667 in the absence of that track record the appraiser has no alternative to using data from similar properties or estimates of the property’s income-producing potential which may reduce the reliability of his conclusions see 50_tc_236 a computation based on the actual income and expenses of the property to be valued an apartment building is more reliable than a computation based on income and expense figures ascertained from comparable apartments in the vicinity affd 406_f2d_288 2d cir the weakness of the income approach is the many judgment calls often required in its application see estate of berg v commissioner tcmemo_1991_279 the principal weakness of the income approach is that the value estimate can be easily distorted by the use of inappropriate or incorrect income figures expense figures and capitalization rates affd in part revd in part on another issue and remanded 976_f2d_1163 8th cir mr argote’s opinion mr argote did not use the income approach he testified that as applied to the maison blanche building the income approach relied upon too many assumptions thus making it prone to error he believes that even a small change in estimated construction costs the timing of those costs the length of time to complete construction estimated income estimated expenses capitalization rate or discount rate could substantially affect the present_value arrived at using a discounted cashflow analysis discussion and conclusion mr roddewig did use the income approach but he did not rely on the maison blanche building’s track record because he took it as a fact that the building would be rehabilitated to house a 452-room ritz-carlton hotel he assumed a construction_period from through and he further assumed the development costs incurred in each of those years he assumed what the net operating income of the hotel would be for through and he assumed the amount that the building would fetch if sold at the end of based on those assumptions and an assumption as to an appropriate discount rate he determined that the most probable price that a purchaser would be willing to pay for the unrehabilitated maison blanche-kress parcel prior to considering the impact of the servitude was dollar_figure million making some adjustments to his assumptions he determined an after restriction value of approximately dollar_figure million which led to his assigning to the servitude a value of dollar_figure million there are obvious risks of error in the assumptions mr roddewig made eg the hotel might not be finished on schedule occupancy might be less than expected the hotel might not fetch dollar_figure at the end of ignoring the servitude moreover in estimating construction costs and hotel receipts and costs alone mr roddewig made hundreds of assumptions involving amounts both large dollar_figure in construction_period interest and small dollar_figure-a-night telephone revenue from occupied rooms each carrying with it some risk of error he has provided us with no measure of the overall risk of error in his assumptions our own calculations set forth infra show that relatively minor changes in only a few of his assumptions would have large bottom-line effects we agree with mr argote that the many assumptions made by mr roddewig make his conclusions prone to error and without some estimate of the risk of error in his assumptions we are reluctant to accept those conclusions at face value moreover an important reason for his income analysis is to show the loss in value brought about by the conveyance of the servitude we have specific concerns about some of the assumptions he made in determining a and apparently it was not finished on schedule mr roddewig assumed that construction would end on date and the hotel would open the next day date petitioner makes no objection to respondent’s proposed finding of fact that the hotel commenced operations on date and we have so found lower value for the maison blanche-kress parcel after the conveyance of the servitude mr roddewig increased his estimate of operating_expenses to reflect increased administrative costs on account of dealing with prc increased maintenance_costs for the protected part of the maison blanche building increased insurance costs for reproduction insurance and annual_additions of dollar_figure to a facade replacement reserve mr roddewig estimated the cost of replacing the facade to be dollar_figure of which the cost of terra cotta would be dollar_figure we have already expressed our doubts as to that latter amount see supra section iv b of this report we express further doubt as to other components of the facade replacement cost that are not adequately explained including an almost dollar_figure million architect’s fee approximately dollar_figure million for a development fee interest real_estate_taxes etc a project management fee of approximately dollar_figure million and a financing fee of approximately dollar_figure million mr roddewig also offers little support for the amounts he estimates as increased administrative maintenance and insurance costs in determining an after restriction value mr roddewig also increased the capitalization rate he used in determining the selling_price of the building in from to percent and he increased the interest rate used to discount all cashflows from to percent he explained those adjustments as resulting from the additional risks and uncertainties attendant on owing a building subject_to a preservation easement as examples of those risks he identified the risk that on account of the servitude the rehabilitation cost of the maison blanche building for hotel use would increase and in particular that the reproduction cost of the terra cotta facade would increase he made no attempt to quantify the influence of the various risks he identified on the two rates nor did he explain why overall rehabilitation costs and terra cotta costs were risky enough to contribute to rate changes but safe enough to accept without reservation in calculating the development costs and the additions to the facade replacement reserve included in his after restriction analysis if we reduce his 5-percent increase in both the capitalization and discount rates by percent a percent reduction the value that he calculated for the servitude would be reduced by close to dollar_figure milliondollar_figure mr roddewig has offered an inadequate explanation of why any after restriction increase in risk justifies a rate change_of percent we illustrate the effects of a and a 2-percent change in the capitalization and discount rates as assumed by mr roddewig adjustment adjustment capitalization discount rate after rate after value of restriction restriction servitude dollar_figure big_number big_number the risk of error inherent in the income approach as applied by mr roddewig in this case together with the fact that we have reliable alternative evidence of value arrived at by the comparable sales approach is sufficient grounds for us to reject the income approach and we dodollar_figure d comparable sales approach introduction we have found the comparable sales approach to be the most reliable indicator of value when there is sufficient data about sales of properties similar to the subject property see eg estate of spruill v commissioner t c pincite n estate of rabe v commissioner tcmemo_1975_26 discussion a introduction as we reported supra in section iii e of this report mr roddewig employed the comparable sales approach only in aid of determining a before restriction value for the maison blanche- kress parcel while mr argote employed it as his exclusive approach to determine both the before and after restriction value of the maison blanche building because we give no weight to the income approach we need not decide the parties’ disagreement over whether it is appropriate to use the financial results of operating the hotel in determining the fair_market_value of the maison blanche building b mr roddewig’s use of nonlocal comparables mr roddewig identified two sets of building sales he believed were suitable for comparison to the maison blanche building one set comprised downtown new orleans buildings purchased as shells for adaptive use as hotels the second set comprised office buildings outside of new orleans purchased for the same purpose mr roddewig explained that he had a need for nonlocal comparables because none of the buildings that he found in downtown new orleans were similar to the maison blanche-kress parcel in size luxury or hotel market orientation he added buildings purchased for rehabilitation into first class luxury hotels trade in a national marketplace so it is appropriate to analyze sales in other cities for purposes of establishing the value of the maison blanche hotel complex by the sales comparison approach mr argote disagreed on the need for nonlocal comparables while he agreed that on occasion an appraiser has to look outside the location of the subject property for comparables particularly when there are no sales available he was of the opinion that in the new orleans market at that point in time there were at least nine sales that he mr roddewig could have used and he did not do that in determining the fair_market_value of property under the comparable sales approach we have preferred evidence of local salesdollar_figure the reason is simply that location plays a huge role in determining the desirability and thus the value of real estatedollar_figure we reduce substantially the risk of error in employing the comparable sales approach if on account of proximity we can eliminate or reduce the significance of location as a distinguishing factor indeed mr roddewig testified that more weight should be given to local sales but that the adjusted values for those sales should be considered in light of the higher adjusted values he determined for his nonlocal sales the adjusted values he determined for his nonlocal sales were see eg garwood irrigation co v commissioner tcmemo_2004_195 rejecting use of comparable_property located in a different market than subject property borgatello v commissioner tcmemo_2000_264 declining to place weight on comparable properties located in other communities eugene d lanier inc v commissioner tcmemo_1998_7 disregarding comparable properties located in other cities without evidence that these markets were similar to subject property market estate of hillebrandt v commissioner tcmemo_1986_560 placing little to no weight on appraiser’s use of comparable located farther from subject property where closer comparable properties existed marks v commissioner tcmemo_1985_179 relying on value of properties in closer proximity to subject property kewaunee engg corp v commissioner tcmemo_1979_154 finding properties within close proximity to subject property more persuasive of value location is said to have been the motto of the hotelier conrad hilton the late conrad hilton who built a chain of hotels across the world was firmly of the belief that if he built a hotel in the right location it would make money location location location was his motto never build a hotel where there is no traffic ferrers in a town called google the keyword is real_estate smart news direct http www smartnewsdirect com realestate inatown html last visited date significantly higher than the adjusted values he determined for his local sales percent higher on a square footage basis and at least double on a per-room basisdollar_figure those large disparities in values convince us that the risk of using nonlocal sales is significant moreover mr roddewig did not claim that there were no local sales of comparable properties available he identified five and mr argote was of the opinion that there were nine that he should have considered nor are we convinced that it was appropriate to take nonlocal sales into account because of his claim that buildings purchased for rehabilitation into first class luxury hotels trade in a national marketplace he had no statistics supporting that claim nor did he have evidence of any competition for the maison blanche building which years before the valuation_date was purchased for the relatively moderate price of dollar_figure5 milliondollar_figure mr roddewig has failed to convince us that we should give weight to his nonlocal sales and we shall not he reports an approximate mean per square foot value for local comparables of dollar_figure and an approximate mean per square foot value for nonlocal comparables after excluding outliers of dollar_figure a square foot he reports an approximate mean per hotel room for local comparables of dollar_figure and after eliminating outliers a range of per-room values for nonlocal comparables from dollar_figure to dollar_figure on brief in support of mr roddewig’s use of nonlocal sales petitioner cites several publications that are not in evidence and state court authority at most the conclusion that can be drawn from those materials is that there is no absolute bar to considering sales of comparable nonlocal property transactions a point with which we agree c his use of price per room for each of his comparable sales mr roddewig determined an adjusted_sales_price on the basis of both dollars paid per square foot and dollars paid per hotel room on the valuation_date the maison blanche building was a partially vacant building that the partnership planned to rehabilitate and operate as among other things two hotels with rooms because those rooms had not yet been constructed that quantity is somewhat speculative the square footage of the building was a determinable quantity all other things being equal mr roddewig’s determination of the value of the maison blanche building on the basis of a per hotel room basis is less certain than his determination of that value on the basis of a per square foot basis the parties disagree on whether it is appropriate to use sales of existing hotel properties in valuing a vacant retail and office building only intended for hotel use and whether petitioner has established that price per room is a method of valuation employed by buyers and sellers in new orleans or any other relevant market we are inclined to agree with respondent that mr roddewig’s price-per- room analysis should be rejected but because we shall consider only mr roddewig’s analysis based on local sales and on that basis his per-room analysis produces a lower value for the maison blanche building than does his per square foot analysis we shall assume that petitioner would abandon his per-room analysisdollar_figure in any event we shall disregard it d the experts’ adjustments both messrs roddewig and argote adjusted the sales prices of their comparables for conditions of sale time of sale size of the comparable and configuration of the property mr roddewig also made substantial adjustments for the higher room rates expected at a ritz-carlton hotel hotel price point adjustment the lack of retail potential in each comparable retail-potential adjustment and zoning and historic designation differences zoning historic_district adjustment he offered the following explanation for the hotel price point adjustments a positive adjustment in each case ranging from to percent luxury hotel development projects generate the highest room rates and typically pay more per square foot or per room to acquire buildings for luxury hotel development projects when asked by the court if a luxury hotel developer would pay more for a piece of property than the local market would demand mr roddewig answered in the affirmative there are particular types of buyers that will pay a premium without trying to think about what the local mr roddewig reports a mean average adjusted price per square foot of dollar_figure for his local comparables and big_number square feet in the maison blanche-kress parcel which indicates a before restriction value on a square foot basis of dollar_figure he also reports a mean average adjusted price per room of dollar_figure for his local comparables and planned rooms which indicates a before restriction value on a per-hotel-room basis of dollar_figure buyers will pay they have their own criteria for rates of return and they don’t price it based on what their competition in the local market is willing to pay and go a dollar more the hotel price point adjustments mr roddewig made are not of little consequence if we eliminate them from his calculations the average price per square foot that he calculated for the local comparables drops from dollar_figure to dollar_figure per square foot a difference of dollar_figure given his estimate of big_number square feet in the maison blanche-kress parcel that means that the indicated value of the parcel based on the local comparables would be dollar_figure rather than dollar_figure a difference of dollar_figure that is a large amount of money for a luxury hotel developer to leave on the table by ignoring local market conditions in buying a parcel like the maison blanche-kress parcel without evidence of the phenomenon more convincing than mr roddewig’s testimony we will not take the risk of inaccuracy that those adjustments carry mr roddewig also made retail-potential adjustments of percent to four of his local comparables and percent to the fifth the additional percent to account for an interior lot with limited visibility all of the adjustments were positive he explained the 25-percent adjustments as being necessary because about percent of the maison blanche-kress complex was to be devoted to a retail department store mr argote testified that since retail use is only percent of the intended use of the maison blanche-kress parcel making a percent positive adjustment to the sales prices of the comparables is the equivalent of saying that space devoted to retail is worth twice the space devoted to other uses he further testified that putting a premium on the value of retail_space was unjustified because of the poor climate for retail operations in the downtown area he testified that the major retailers had left or were in the process of leaving the downtown new orleans area he is of the opinion that in late an attempt to combine a retail operation with a hotel would have been risky and the combined operation would have been worth less than a hotel operation alone indeed on cross-examination mr roddewig agreed that for most buildings on canal street in the retail market was probably not good mr argote is more familiar with the new orleans real_estate market than is mr roddewig and his superior knowledge of the market and his demeanor give us confidence in his testimony we accept his opinions that no premium should attach to the value of retail_space and no positive adjustment is required we shall make no retail-potential adjustments mr roddewig also made zoning historic_district adjustments such adjustments are proper see eg mathis v commissioner tcmemo_1989_254 taxpayer’s expert erred in not making a downward adjustment to reflect the zoning of the subject property we accept his inclusion of zoning adjustments which varied depending on the zoning classification of the building compared to the zoning classification of the maison blanche building we also accept his argument that historic districts and landmark designations like zoning restrictions limit the ability to develop property thereby decreasing its value he made negative adjustments of percent to two of his local comparable sales to reflect that they are not landmark properties or within new orleans historic districts under his cost approach he made a negative adjustment of percent to account for external obsolescence resulting from the designation of the maison blanche building as part of the canal street historic_district we think he has been inconsistent we will use percent e before restriction value i introduction mr roddewig relies on five local comparables mr argote relies on nine four are common to both appraisers we shall rely on those four to determine the before restriction value of the maison blanche building under the comparable sales approach we shall first determine the average adjusted price per square foot for those four comparables we shall then extrapolate from that price to determine the before restriction value of the maison blanche building we shall disregard the kress building in our calculations because mr roddewig erred in believing that it was burdened by the servitude we shall average messrs roddewig’s and argote’s estimates of the area of the maison blanche building big_number and big_number square feet respectively and assume that the result big_number square feet is the area of the maison blanche building ii the pere marquette building one common property is the pere marquette building baronne street new orleans louisiana it is located about one block from the maison blanche building messrs roddewig and argote agree that the maison blanche building is in a superior location due to its proximity to the french quarter each made a positive adjustment to the sales_price of the pere marquette building of percent to account for the maison blanche building’s superior location we agree with that adjustment the experts differ by a few dollars on the sales_price of the pere marquette building which we find to be dollar_figure million as to the time of the sale mr roddewig says on one page of his report that the building sold in date and on another that it sold in date mr argote says that it sold on date we accept mr argote’s date and his positive adjustment of percent for the time difference from the sale to the valuation_date both appraisers made a negative adjustment of percent on account of the size of the pere marquette building mr roddewig offered the following general_rule larger buildings often sell for less per square foot than do smaller buildings typically this is caused by the fact that larger buildings like larger sites may take longer to develop and therefore involve more risk than smaller buildings or sites we agree that on the record before us a 5-percent size adjustment is appropriate mr roddewig made a negative adjustment of percent to account for the more favorable zoning classification of the pere marquette building compared to the maison blanche building and its lack of local landmark designation we adjust that negative adjustment to percent to account for a 10-percent not percent adjustment for lack of local landmark status lastly mr roddewig made a negative adjustment of percent under the heading adjustment for property interest conveyed and conditions of sale which adjustment he explained was due to seller financing because mr argote makes no similar adjustment and mr roddewig failed to set forth sufficient facts about the financing for us to determine whether any adjustment is warranted we will make none mr roddewig makes no mention of a garage attached to the pere marquette building mr argote testified that along with the building the purchasers of the property acquired a six- story big_number square-foot parking garage attached to the building given mr argote’s greater experience in the new orleans real_estate market we shall assume that a parking garage did come with the pere marquette building mr argote allocated a dollar_figure million portion of the dollar_figure million purchase_price to the parking garage and took account only of the remaining portion dollar_figure million in determining the price per square foot of the pere marquette building mr argote was right to disregard the portion of the purchase_price allocable to the garage since the subject property the maison blanche building was being valued without regard to any garage space we have no basis to challenge his allocation of dollar_figure million to the parking garage and based on our confidence in him we shall accept it the parties agree that the size of the pere marquette building is big_number square feet assuming the cost of the building to be dollar_figure million that results in an unadjusted price per square foot of dollar_figure for the pere marquette building which we accept we determine an adjusted price per square foot for the pere marquette building as follows adjusted price per square foot pere marquette building unadjusted price per square foot adjustments location time size zoning historic total adjustments multiplier adjusted price per square foot - -15 dollar_figure x dollar_figure iii the bell south building a second common property is the bell south building poydras street new orleans louisiana the experts agree that it sold for dollar_figure7 million in mr roddewig testified that it sold in date and mr argote testified that it sold on date mr argote provided more details surrounding the sale so we accept his date of sale and we will not adjust for time both appraisers made negative adjustments for the building’s size percent by mr argote and percent by mr roddewig mr argote is of the opinion that the building includes - big_number square feet while mr roddewig is of the opinion that it includes big_number square feet we shall accept mr roddewig’s more exact figure neither appraiser gave a reason for the level of adjustment he chose to apply on account of size in reviewing the adjustments that mr roddewig applied to his comparable sales no pattern emerges as to his adjustment for building size there is a pattern to mr argote’s adjustments that reflects the size of each comparable_property sale he chose that pattern gives us confidence in mr argote’s adjustments and we shall accept his negative adjustment of percent for the size of the buildingdollar_figure the bell south building has the same zoning classification as the pere marquette building and like that building has not been designated a local landmark mr roddewig increased his negative adjustment to account for zoning historic designation differences from the maison blanche building by percentage points -20 percent for the bell south building compared to -10 we do so notwithstanding that we accept mr roddewig’s smaller estimate of the size of the building that is because mr argote applied the same negative 15-percent size adjustment to two smaller buildings that comprised big_number and big_number square feet respectively percent for the pere marquette building however to account for his opinion that the site of the bell south building was not developed to its full potential while that may be so although mr roddewig fails to mention a big_number square-foot parking lot adjacent to the bell south building that mr argote testified was part of the sale he has not explained how he arrived at that 10-percentage-point adjustment we shall make a negative adjustment of percent on account of zoning historic designation equal to the adjustment we make with respect to the pere marquette building both appraisers made positive adjustments on account of location but those adjustments differed substantially in size percent for mr roddewig and percent for mr argote we find neither wholly persuasive mr roddewig’s 25-percent adjustment is the largest location adjustment that either appraiser used for any local property and mr argote’s 5-percent adjustment is the smallest mr argote adjusted all but one of his other comparables upward by percent for location differences he did not explain why the bell south building warrants a much smaller adjustment mr roddewig described the bell south building’s location as closer to the convention center but considerably further from the french quarter he used the same language to describe another comparable’s location but he adjusted that property by percent for location we shall make a positive adjustment of percent for location finally we must address mr argote’s 20-percent negative adjustment under the heading configuration layout to account for a big_number square-foot parking lot that he believes the purchasers of the bell south building acquired along with the building mr roddewig recognized that the building does not cover the entire lot but he mentions no parking lot petitioners make no objection to mr argote’s inclusion of the parking lot in the purchase and we shall accept it along with mr argote’s adjustment we shall make a negative adjustment of percent for configuration layout assuming the cost of the building to be dollar_figure5 million and it to include big_number square feet the unadjusted price per square foot for the bell south building is dollar_figure which we accept we determine an adjusted price per square foot for the bell south building as follows adjusted price per square foot bell south building unadjusted price per square foot adjustments size zoning historic location configuration layout total adjustments multiplier - adjusted price per square foot -15 -15 -20 -30 dollar_figure x dollar_figure iv magazine street and board_of trade place the last two properties that both appraisers relied upon are actually two neighboring properties that were purchased by the same buyer and combined to form one hotel the properties are located pincite magazine street magazine street and board_of trade place bt place new orleans louisiana magazine street was purchased on date and bt place was purchased on date otherwise the properties have very similar characteristics therefore we will consider them together taking account of the testimony of both experts the two buildings comprise big_number square feet and they sold for a combined price of dollar_figure5 million the unadjusted price per square foot of the combined buildings is dollar_figure mr roddewig made no adjustment for size mr argote made a negative adjustment of percent mr roddewig justified an exception from the general_rule that small buildings often sell for more per square foot than larger on the basis that the small number of rooms in the combined buildings and their inefficient layout offset the potentially higher price that otherwise would be paid for a smaller building he did not explain why a zero-percent adjustment as opposed say to a negative adjustment of percent is appropriate we have no independent basis to determine the appropriate size adjustment for this comparable we shall rely on our general confidence in mr argote and the pattern we discern in his size adjustments to accept his negative adjustment of percent mr roddewig made a positive adjustment of percent to account for zoning and historic designation factors he described the adjustment of consisting of a slight positive adjustment to account for the more favorable zoning of the properties and a negative adjustment to account for expansion opportunities but he cautioned t he opportunity to add additional floors is limited by the location of the buildings in a historic_district he did not quantify the components of his adjustment he adjusted the pere marquette building down by percent to account for more favorable zoning so we will make a positive adjustment of percent to account for less favorable zoning both appraisers made positive adjustments on account of location mr roddewig making an adjustment of percent and mr argote making an adjustment of percent mr roddewig described the properties’ location as closer to convention center but slightly further from french quarter closer to office core that is similar to his description for the pere marquette building for which he made a positive adjustment for location of percent we shall make a positive adjustment for location of percent we shall make a positive time adjustment of dollar_figure percent to account for the small amount of time that elapsed between the purchase of the two properties and the valuation_date mr argote has persuaded us that a negative adjustment of percent under the heading configuration layout is appropriate to account for the properties’ traditional new orleans balconies and courtyards we determine an adjusted price per square foot for the magazine street and bt place as follows adjusted price per square foot magazine street and bt place unadjusted price per square foot adjustments size zoning historic location time configuration layout total adjustments multiplier - adjusted price per square foot -25 -10 - x dollar_figure dollar_figure v conclusion the average adjusted price per square foot of the pere marquette building bell south building and magazine street and bt place buildings is dollar_figure the maison blanche building comprises big_number square feet applying the average price under the comparable sales approach to the maison blanche building’s total square footage results in a total before restriction value of dollar_figure which value we find to be its before restriction value under the comparable sales approach f after restriction value mr roddewig did not determine an after restriction value for the maison blanche-kress parcel under the comparable sales approach because he testified there are no comparable sales of easement encumbered properties in new orleans that can be used to value the maison blanche hotel complex ‘after’ considering the easement apparently he limited his research to a set of properties burdened by servitudes benefiting prc the organization to which the servitude was conveyed and in that set he could identify only one postconveyance saledollar_figure nevertheless his consideration of market data on easement- encumbered properties in washington d c and philadelphia led him to conclude that taking into account that none of that data involved major rehabilitation projects and a change in use an impact from facade restrictions only of is supportable from a consideration of direct acquisitions of preservation easements in philadelphia he concluded that an impact in the range of to of the stabilized value of property after rehabilitation and before conveyance is supportabledollar_figure mr argote identified five sales of new orleans buildings that he thought comparable to the maison blanche building and that were encumbered by servitudes at the time of sale he made summarizing his research in new orleans mr roddewig testified in the one sale of a building ‘after’ imposition of the easement the purchaser learned of the easement only on the date of closing he could not renegotiate at such a late date but wished he had known about the easement before making his offer to purchase his full testimony on the point is as follows given the similarity in the content of the philadelphia and new orleans easements but given the substantially larger size of the maison blanche building and the proposed conversion to a hotel the interference of the easement with signage and window door openings for retail use and the fact that the subject property has three street facades that are protected by the easement an impact from the easement in the range of to when measured against stabilized value following rehabilitation is supportable adjustments similar to those he made to his before transaction comparables and determined mean and median values per square foot for the comparables based on those values he determined that on the valuation_date after the restriction the maison blanche building was worth dollar_figure per square foot for a total value of dollar_figure which he rounded to dollar_figure million petitioner objects to respondent’s proposed findings_of_fact concerning mr argote’s identification of his five after restriction comparables and his determination of an after restriction value of dollar_figure million principally on the ground that mr argote’s direct testimony should be excluded from evidence we have rejected that ground see supra section ii of this report petitioner also objects to respondent’s proposed finding that mr argote identified five comparables to the maison blanche building on the ground that in his direct testimony mr argote failed to show that three of those properties were comparable to the maison blanche building because he did not show that they had the same highest_and_best_use as the maison blanche building in his direct testimony mr argote stated only that the intended uses of those three properties were speculative office retail and office respectively on cross- examination however in response to petitioner’s counsel’s question as to where in his direct testimony page line and paragraph he states the highest_and_best_use of the three properties he answered we’re on a really wrong track here the highest_and_best_use of those properties was to develop a hotel even though they were being used for an alternative use petitioner asks that we disregard that answer on the ground that rule f prohibits mr argote from expanding or supplementing his direct testimony by anything he says on cross-examination rule f deals with expert witness reports and subparagraph thereof establishes the general_rule that an expert’s direct testimony shall be by written report that subparagraph allows additional direct testimony to among other things clarify or emphasize matters in the report or otherwise at the discretion of the court id petitioner cites no tax_court case and we can find none interpreting rule f to the effect that the court may not consider testimony elicited from an expert on cross-examination we do find cases where testimony of an expert on cross-examination is reported by the court e g 96_tc_61 modified 96_tc_671 affd in part and revd in part on other grounds 972_f2d_858 7th cir hunt sons inc v commissioner tcmemo_2002_65 van duzer v commissioner tcmemo_1992_62 affd without published opinion 9_f3d_1555 9th cir mr argote was of the opinion that highest_and_best_use of the maison blanche building was for conversion to a hotel retail complex and his direct testimony makes clear that he understood the comparable sales approach to involve a direct comparison of the property being appraised to similar properties that have sold in the same or in a similar market emphasis added whether he said so specifically or not in his direct testimony it is clear to us that he understood that the comparables he chose had to have the same highest_and_best_use as the maison blanche building irrespective of the comparables current or intended use we think that his testimony on cross- examination clarified his written report and we shall allow it either as a clarification of his report or as a matter given over to our discretion see rule f while the servitudes burdening the five properties he chose as comparables were not identical to the servitude for the most part all of the servitudes imposed similar burdens eg perpetual restrictions restrictions on successors and assigns servitudes covering exteriors and roofs maintenance requirements insurance requirements inspection rights restrictions on changes and rights to inspect we do not think that the differences between the servitudes burdening the five comparables and the servitude were significant indeed the servitude in allowing the partnership to alter the maison blanche building according to plans to rehabilitate the building for use as a ritz-carlton hotel including the right to build penthouses on the roof and to install telecommunication devices on the sides of the penthouses is remarkable in its seeming inconsistency with the goal of preserving the building’s historic facade and if anything would seem to require a positive adjustment with respect to each of the comparables also while unlike the servitudes burdening all but one of the comparables the servitude calls for payment of percent of the sales proceeds if the building is sold following a judicial extinguishment of the easement we agree with respondent that mr argote made no error in ignoring that fact since petitioner has failed to show the risk of judicial extinguishment to be anything but insignificant nor do we think that mr argote erred in ignoring a requirement in the servitude that the partnership expend a minimum of dollar_figure in improvements to the facade his uncontradicted testimony was that gary j elkins one of petitioner’s counsel in a letter to linda j wise one of respondent’s counsel had written that the obligation was not a contractual obligation petitioner has failed to resolve the conflict between that report and the language of the servitude we accept mr argote’s determination that the after restriction value of the maison blanche building under the comparable sales approach is dollar_figure million and find accordingly we note that having found that the before restriction value under that approach is dollar_figure the after restriction value dollar_figure million represents a 82-percent discount to the before restriction value a discount about the same as mr roddewig determined from his market studies conclusion based on our findings as to the before and after restriction values of the maison blanche building under the comparable sales approach we find that on the valuation_date the value of the servitude under that method was dollar_figure calculated as follows value of the servitude under comparable sales approach before restriction value less after restriction value value of the servitude e conclusion dollar_figure big_number big_number we have rejected the cost and income approaches to valuing the servitude we have found that under the comparable sales approach the value of the servitude on the valuation_date was dollar_figure we accept and find that the fair_market_value of the servitude on the valuation_date was dollar_figure v valuation_misstatement_penalty a introduction on the form_1065 the partnership claimed that the fair_market_value of the servitude was dollar_figure5 million we have found that the fair_market_value of the servitude on the valuation_date was dollar_figure therefore on the form_1065 the partnership claimed an amount for the value of the servitude slightly more than percent of its correct value b gross_valuation_misstatement sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of any underpayment_of_tax required to be shown on a return in the case of among other things any substantial_valuation_misstatement under subtitle a chapter of the internal_revenue_code a substantial_valuation_misstatement see sec_6662 sec_6662 increases the penalty to percent in the case of a gross_valuation_misstatement under that chapter a gross_valuation_misstatement there is a substantial_valuation_misstatement if the value of any property claimed on the return is percent or more of the amount determined to be the correct amount sec_6662 there is a gross_valuation_misstatement if the value is percent or more of the value determined to be the correct amount sec_6662 the applicability of the penalty except for partner-level defenses is determined at the partnership level sec_301_6221-1t c temporary proced admin regs fed reg date see sec_6221 since the partnership overstated the value of the servitude on the form_1065 by slightly more than percent it made a gross valuation misstatementdollar_figure no penalty is imposed unless the portion of the underpayment attributable to the misstatement exceeds dollar_figure sec_6662 in the case of a misstatement by a partnership however that limitation is applied at the level of the taxpayer who bears the burden of the tax on the partnership income see sec_1_6662-5 income_tax regs application of the limitation continued c reasonable_cause exception introduction petitioner argues however that the penalty should be excused under the reasonable_cause exception found in sec_6664 to qualify for that exception petitioner must show that the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property sec_6664 those are partnership-level determinations sec_301_6221-1t d temporary proced admin regs fed reg date dollar_figure petitioner bears the burden_of_proof see santa monica pictures l l c v commissioner tcmemo_2005_104 respondent concedes the first requirement to satisfy the second requirement petitioner must establish the fact that in addition to obtaining a qualified_appraisal it made a good_faith investigation of the value of the servitude petitioner offers a hotch-pot of arguments that either together or separately are not convincing continued is not an issue in this proceeding while the validity of sec_301_6221-1t c and d temporary proced admin regs fed reg date is being challenged in other cases before the court see ltd v commissioner tcmemo_2008_112 ndollar_figure and accompanying text the claim of invalidity does not extend to the portion of the regulation stating that the applicability of sec_6664 is a partnership-level determination principally petitioner relies on the testimony of robert drawbridge mr drawbridge is an employee of an affiliate of petitioner petitioner is not only the tax_matters_partner of the partnership but it is also the partnership’s sole general_partner mr drawbridge serves petitioner as asset manager for the partnership he testified mostly to the best of his knowledge as follows the partnership relied on the appraisal made by mr cohen the cohen appraisal in filing the form_1065 the partnership reviewed a second appraisal dated date obtained by the then limited_partner of the partnership from revac inc of houston texas the revac appraisal which among other things estimated the market_value of the maison blanche building before rehabilitation just after rehabilitation and upon achieving stabilized occupancy the partnership relied on professional tax_advice it received from its auditors and legal counsel in filing the form_1065 a prc representative signed the form_8283 attached to the form_1065 acknowledging receipt of the servitude following its recounting of that testimony petitioner concludes in its answering brief clearly there was sufficient investigation and good_faith reliance on the professional valuation that resulted in the charitable donation deduction to bolster that conclusion petitioner adds additionally the cohen appraisal concluded that the diminution percentage in the property’s ‘before’ and ‘after’ values was only which is significantly lower than those value percentages previously affirmed by the tax_court in nikoladis sic nicoladis v commissioner tcmemo_1988_163 losch v commissioner tcmemo_1988_230 and dorsey v commissioner t c memo discussion preliminarily we note that mr drawbridge also testified that petitioner became the partnership’s general_partner on date we assume that his responsibilities as asset manager commenced no earlier than that date he did not testify as to any personal knowledge of the operations of the partnership before that date nor did he identify anyone who had informed him about partnership operations before that date the form_1065 was signed on date and the question before us is whether before it was signed disregarding the cohen appraisal someone acting on behalf of the partnership made a good_faith investigation of the value of the servitude mr drawbridge gave no convincing testimony on that score even were we to credit his testimony however petitioner has failed to make a convincing argument that the partnership made the necessary investigation petitioner considers the revac appraisal which estimates that the fair_market_value of the maison blanche building would be dollar_figure million upon rehabilitation and dollar_figure million upon achieving stabilized occupancy as supporting the cohen appraisal which concluded that the after rehabilitation and before transaction value of the building was dollar_figure million petitioner argues the value reflected in the cohen appraisal at dollar_figure to any reasonable person acting in good_faith would have appeared to be a conservative valuation when compared to the conclusion in the revac appraisal the flaw in petitioner’s argument is that the good_faith investigation that petitioner was required to make was not an investigation of the value of the maison blanche building but an investigation of the value of the servitude the before restriction value of a rehabilitated maison blanche building which mr cohen relied on in his calculation of the diminution in value occasioned by the conveyance of the servitude is only half the story since the revac appraisal tells us nothing of the other half of the story ie the value of the maison blanche building after the conveyance of the servitude it does not confirm the dollar_figure5 million value of the servitude arrived at by mr cohen indeed the dollar_figure million postrehabilitation value determined in the revac appraisal exceeds by slightly more than percent the dollar_figure million postrehabilitation and before restriction value determined by mr cohen which discrepancy without more equally brings into question both appraisals we know nothing about any professional tax_advice the partnership received from its auditors and legal counsel in at trial respondent objected to the admission of exh 45-p which is the revac appraisal we overruled respondent’s objection and admitted the appraisal after trial respondent moved the court to reconsider that ruling we shall deny the motion since we are not relying upon the revac appraisal to value the servitude and respondent does not object to its admission for purposes of determinations under sec_6664 filing the form_1065 so we cannot say that such advice constituted part of a good_faith investigation of the value of the servitude also we fail to see how petitioner’s recitation of results in tax_court cases helps carry its burden of proving that someone on behalf of the partnership carried out the required investigation conclusion petitioner has failed to prove that in addition to obtaining the necessary appraisal it made a good_faith investigation of the value of the servitude it has therefore failed to satisfy the conditions of sec_6664 which are a prerequisite for the application of the reasonable_cause exception found in sec_6664 d conclusion the partnership overstated the value of the servitude on the form_1065 by more than percent and therefore it made a gross_valuation_misstatement there is no reasonable_cause for the misstatement we sustain application of an accuracy-related_penalty under sec_6662 on the basis of a gross_valuation_misstatement vi conclusion to reflect the foregoing decision will be entered under rule appendix united_states of america state of louisiana parish of orleans livingston act of donation of perpetual real rights by whitehouse hotel limited_partnership to preservation alliance of new orleans incorporated d b a preservation resource center of new orleans be it known that on thi sec_29th day of december before me undersigned notary public duly commissioned and qualified in and for the parish of orleans livingston state of louisiana therein residing and in the presence of the hereinafter named and undersigned witnesses personally came and appeared whitehouse hotel limited_partnership hereinafter referred to as owner taxpayer identification no a louisiana partnership in commendam appearing herein through its duly authorized general_partner whitehouse hotel l l c a louisiana limited_liability_company represented herein by its duly authorized manager housing developers ii l l c represented herein by its duly authorized manager j k r family l l c represented herein by its duly authorized manager stewart juneau and be it known that on thi sec_23rd day of december before me the undersigned notary public a notary public duly commissioned and qualified in and for the parish of orleans state of louisiana therein residing and in the presence of the hereinafter named and undersigned witnesses personally came and appeared preservation alliance of new orleans incorporated d b a preservation resource center of new orleans hereinafter referred to as donee a louisiana non-profit corporation organized under title chapter ii of the louisiana revised statutes r s before patrick d breeden notary public date and recorded in the office of the louisiana secretary of state on date the date that corporate existence began herein represented by patricia h gay its executive director duly authorized to act for said donee who hereby declare stipulate covenant and agree as follows w_i t n e s s e t h whereas owner possesses full and complete ownership of that certain land land and the improvement thereon improvement located in square of the second district of the city of new orleans louisiana which square is bounded by canal burgundy iberville and dauphine streets and more particularly described on exhibit a attached hereto and made a part hereof the land and improvement are collectively referred to as the property and whereas the property is shown on that certain survey dated date prepared by gandolfo kuhn associates inc the survey a copy of which is attached hereto as exhibit b and made a part hereof and whereas the improvement as shown on the survey consists of a thirteen-story building with the upper seven stories being constructed around a light well facing dauphine street whereas the first five stories of the improvement are referred to herein as the lower stories and the upper eight stories of the improvement are referred to herein as the upper stories and whereas owner intends to rehabilitate the improvement and convert it into a luxury hotel and to construct penthouses on the roof of the improvement the construction of penthouses on the roof of the improvement shall be referred to herein as the penthouse addition and whereas the penthouse addition will be constructed in accordance with the approval of the national park service of the united_states department of the interior and in compliance with the comprehensive zoning ordinance of the city of new orleans and in any event shall not exceed thirty feet in height above the roof of the improvement and shall not be closer than twenty feet to the roof parapet nearest to dauphine street and whereas donee is a non-profit corporation duly established under the laws of louisiana operated exclusively for charitable educational and historical purposes in order to facilitate public participation in the preservation of sites buildings and objects significant in the history and culture of the city of new orleans and in furtherance of such purposes is authorized under sec_1252 of title of the louisiana revised statutes r s a to accept grants of perpetual real rights burdening whole or any part of immovable_property including but not limited to the facade exterior roof or front of any improvements thereof in order to protect property significant to such history and culture and whereas owner warrants that there exists no servitude lease mortgage lien or other interest affecting or encumbering the property which would prohibit prime interfere or otherwise limit the effectiveness of any of the rights and benefits herein created by this act of donation of perpetual real rights and granted to donee except as may be disclosed on the public record and whereas the property has historical and or architectural merit and contributes significantly to the architectural and cultural heritage and visual beauty of the city of new orleans and should be preserved and whereas the scenic and architectural facade servitude donated by the owner to donee by this act of donation of perpetual real rights is created herein for charitable educational and historical purposes and will assist in preserving and maintaining the property and the architectural ensemble of the city of new orleans and whereas to this end owner desires to donate grant transfer and convey to donee and donee desires to accept a scenic open space and architectural facade servitude as a perpetual real right in and to the exterior surfaces of the improvement now therefore pursuant to r s as amended and in accordance with applicable provisions of the internal_revenue_code_of_1986 as amended owner does hereby create establish grant donate convey and transfer to donee a perpetual real right which perpetual real right is more particularly described below in and to certain exterior surfaces of the improvement all of which are owned by owner the servitude subject_to the right of the owner to construct the penthouse addition on the roof of the upper stories and to those rights reserved to owner in paragraph hereof this servitude shall constitute a binding servitude in perpetuity upon the exterior surfaces of the improvement and to that end owner covenants on behalf of owner and owner’s heirs successors and assigns and all subsequent owners of the improvement with donee its successors and assigns such covenants being deemed to run as a binding servitude in perpetuity with the land to do and refrain from doing each of the following terms and stipulations which contribute to the public purpose in that they aid significantly in the preservation of historic property the exterior surfaces of the improvement subject_to this servitude are the exterior walls of the lower stories which are visible from canal and dauphine streets the exterior portion of the improvement above the lower stories which is not covered by the upper stories the exterior walls of the upper stories which are visible from canal burgundy iberville and dauphine streets and the roof of the upper stories subject_to owner’s right to construct the penthouse addition thereon the facade in the event of uncertainty the exterior surfaces of the improvement visible in the photographs in exhibit c shall control donee acknowledges that owner has provided to donee plans dated date the plans pursuant to which owner intends to renovate the improvement including the facade and that such renovation and rehabilitation have been approved by donee provided such work is in compliance with the plans owner acknowledges and agrees that it shall make certain improvements to the facade which shall have a cost of at least dollar_figure owner further acknowledges and agrees that in the event any changes or modifications are made to the plans which affect the facade owner shall first obtain the prior written approval of donee before any such changes or modifications are made owner agrees at all times to preserve and maintain the facade in a good and sound state of repair without the express written permission of the donee its successors or assigns signed by a duly authorized representative thereof based upon written plans submitted by owner to donee no construction change alteration remolding renovation or any other thing shall be undertaken by owner or permitted to be undertaken in or to the facade which would affect either the height or alter the exterior of the facade or the appearance of the facade other than as shown on the plans and the penthouse addition or which would adversely affect the structural soundness of the improvement the repair or replacement or reconstruction of any subsequent damage to the facade which has resulted from casualty_loss deterioration or wear_and_tear shall be permitted without the prior written approval of donee provided that such reconstruction repair repainting or refinishing is performed in a manner which will not alter the appearance of the facade subject_to this servitude as it is as of even date herewith or as it may subsequently be modified in accordance with the terms hereof anything to the contrary notwithstanding in this act of donation of perpetual real rights owner hereby retains the right i to replace any window in the improvement with a new window which replicates the window which is being replaced so long as owner does not replace more than ten percent of the windows in the improvement and ii to affix to the exterior walls of the penthouse addition telecommunications devices so long as such devices are mounted as flush to the exterior walls of the penthouse addition as possible and are painted a color which is harmonious with the color of the facade in all events owner in painting the exterior of the facade agrees to obtain the prior written consent of donee its successors or assigns signed by a duly authorized representative thereof as to the quality and color of paint to be used if significantly different from that presently existing all work for preserving maintaining altering or renovating the facade shall be performed and conducted by owner at owner’s sole cost and expense should demolition of the improvement occur in whole or in part other than as provided for in the plans or in the event either reconstruction or change alteration or renovation is performed without the prior written approval of donee as required herein donee shall have the right to require any changes to such work as donee in its sole discretion deems proper all such construction or changes shall be commenced at owner’s sole cost and expense within sixty days of donee’s written notice to owner and pursued with diligence until completion or donee may compel curative work to be performed at owner’s sole cost and expense in addition to all rights and remedies provided herein or by law for the purpose of maintaining and preserving the facade after it has been renovated and rehabilitated donee shall have the right to require the owner at owner’s expense to perform and conduct such repairs and maintenance work reasonably deemed necessary in order to preserve maintain or repair the facade and the structural elements of the improvement all such work shall be commenced at owner’s sole cost and expense no later than sixty days after owner’s receipt of donee’s written notice and shall be pursued with due diligence until completion in the event that said repairs and maintenance work are not completed by owner within a reasonable_time thereafter donee may a proceed against owner by summary process in a court of competent jurisdiction to compel such repairs and maintenance and or b exercise all other rights and remedies provided herein or by law all rights granted to donee herein including such rights which donee may exercise pursuant to paragraph above shall be exercised in a reasonable and prudent manner and with least possible cost to owner calculated so as not to interfere with owner’s reasonable use and enjoyment of the property while accomplishing the purposes of this act of donation of perpetual real rights owner hereby consents and agrees that representatives of donee its successors and assigns shall be permitted to inspect the property at all reasonable times upon forty-eight hours prior notice given to owner inspections will normally take place from the street however owner consents and agrees that representatives of donee its successors and assigns shall be permitted to enter and inspect the interior of the improvement for the purpose of verifying the maintenance of the structural condition and soundness of the improvement and protecting the rights of donee herein inspection of the interior will be made at a time mutually agreed upon by the owner and donee its successors and assigns and owner covenants not to withhold unreasonably its consent in establishing a date and time for such inspection at least once every five years owner at owner’s cost shall provide to donee an inspection report of the condition of the facade and the structural elements of the improvement such inspection report to be prepared by a competent licensed structural engineer or competent licensed roofer or both whichever is applicable donee shall have the right to require that the owner cause an inspection of the improvement from time to time upon donee’s reasonable belief that a special inspection is necessary to accomplish the purposes of this act of donation of perpetual real rights including but not limited to evidence of deterioration to the improvement within forty-five days after donee has notified the owner of the need for a special inspection owner shall deliver to donee an inspection report prepared by a competent person as above-described in the event that the owner fails to provide such inspection reports as are required by this paragraph donee may at the owner’s sole cost and expense employ for the account of owner the services of a competent licensed structural engineer and or a competent licensed roofer and shall submit to owner all bills and other evidence of fees incurred or paid for such services which shall be promptly paid_by owner in the event of a fire or other_casualty which results in damage to or loss or destruction of a part of the facade or the structural elements of the improvement owner agrees promptly to repair renovate or reconstruct the damaged or destroyed parts of the facade or the structural elements of the improvement with the prior consent and approval of donee as otherwise provided herein in the event of a total loss or destruction of the improvement owner shall promptly remove all debris and trash and properly maintain the land owner must obtain donee’s written approval of and prior consent to any construction or reconstruction of the improvement as provided herein owner agrees at all times to carry and maintain such adequate amounts of comprehensive general bodily and property damage liability insurance property fire vandalism malicious mischief and extended coverage insurance general construction liability insurance and such other standard insurance coverages as may be reasonably required by donee the policies of insurance required to be obtained pursuant to this paragraph shall name donee as a co-insured as its interest appears herein if the improvement is uninsurable owner shall provide such other protection which in the reasonable discretion of donee is necessary and advisable for the maintenance and preservation of the improvement at owner’s sole cost and expense donee shall be provided with copies of said policies donee shall have the right to provide such insurance at owner’s cost and expense and lien the property for the cost of the premiums in the event owner fails to obtain the required policies owner shall provide to donee written notice of the owner’s sale_or_other_disposition of the property or any part thereof at the time of such sale_or_other_disposition or as soon as practicable thereafter but in no event more than seven days following such sale owner shall insert in any agreement to sell the property or any part thereof or in any act of sale of the property or any part thereof a provision expressly setting forth that the property and the purchaser thereof are subject_to and bound by this act of donation of perpetual real rights and all covenants obligations agreements and restrictions herein the written notice required to be made by owner under this paragraph shall contain the name and address of any purchaser and the name and address of a local agent and attorney-in-fact for an absentee purchaser in the event the property is subdivided into condominium units time-sharing units or other forms of multiple ownership owner and its heirs successors vendees or assigns agree to appoint and maintain a single agent and attorney-in-fact residing in the parish of orleans with whom donee shall be authorized to deal exclusively in order to enforce donee’ s rights under this act of donation of perpetual real rights owner agrees to and does herewith grant transfer and convey to donee all development rights applicable to the property as provided for in the city of new orleans comprehensive zoning ordinance other than as shown on the plans and the penthouse addition as well as all privileges to transfer sell or otherwise trade or bargain for such development rights in the name of owner but for the benefit of donee owner agrees to cooperate with donee as necessary in any such transfer with all costs of such transfer to be paid_by donee and all benefits therefrom accruing to donee no signs markers notices billboards advertisements plaques decorations or other items shall be displayed erected mounted or placed on the facade except as set forth on the plans or without the prior express written consent of donee which consent donee may withhold in its reasonable and sole discretion the rights interests obligations and benefits herein constitute individually and collectively a perpetual real right which vests immediately in donee upon the execution of this act of donation of perpetual real rights and shall be binding on owner its heirs successors and assigns and on all subsequent owners of the property owner agrees and acknowledges that the servitude shall have a fair_market_value at all times that is at least equal to the proportionate value that the servitude as of the date of donation bears to the total value of the property as of the date of donation and that such proportionate value of the servitude shall remain constant and recognized henceforth and forevermore such proportionate value is hereby agreed by the parties hereto to be ten percent owner further agrees and acknowledges that in the event of a change in conditions which would give rise to the judicial extinguishment of the restrictions and obligations imposed hereunder with respect to the facade the donee on a subsequent sale exchange or involuntary_conversion of the property shall be entitled to a portion of the proceeds of such sale exchange or involuntary_conversion at least equal to the constant proportionate value of the servitude donee agrees and binds itself to use all of the proceeds it receives from a sale exchange or involuntary_conversion of the property resulting from a judicial proceeding which extinguishes donee’s real rights in a manner consistent with the conservation purposes of the original donation the parties hereto contemplate that the servitude is a perpetual conservation restriction within the meaning of sec_1 and of the regulations of the department of treasury and for federal_income_tax purposes the donation of this perpetual real right is the contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes in the event that the donee shall at any time in the future acquire full and complete ownership of the property donee for itself its successors and assigns covenants and agrees in the event of subsequent conveyances of such property to another to create a new perpetual real right containing the same restrictions and provisions as are contained herein and either to retain such perpetual real right in itself or to convey such real right to a similar local or national organization whose purposes inter alia are to promote historic preservation any right or obligation imposed upon the owner of the property by the servitude including any covenant restriction or affirmative obligation herein shall be enforceable by the donee following reasonable notice to owner through judicial proceeding by actions for temporary and or permanent injunction to enjoin such violations and to require the performance of all obligations imposed on owner by this act of donation of perpetual real rights or in the alternative representatives of donee its successors and assigns may enter upon the property correct any violation and hold owner and owner’s heirs successors and assigns responsible for the cost thereof in an action for damages brought by donee donee its successors or assigns shall have available all other legal and equitable remedies permitted by law to enforce owner’s obligations hereunder in the event owner is found to have violated any of its obligations arising from this act of donation of perpetual real rights owner agrees to indemnify and hold harmless donee from all reasonable attorneys’ fees expert witness charges and other charges fees and costs paid_or_incurred by donee in the enforcement of any of its rights granted herein all other rights of ownership that do not conflict with the exercise of donee’s rights hereunder shall be and are hereby retained by owner owner shall have the right to use the property and the improvement for whatever lawful purpose owner deems necessary except as to rights herein granted owner agrees not to perform any work or make any use of the property which would adversely affect donee’s full exercise and enjoyment of the perpetual real rights created herein owner agrees to pay all real_estate_taxes and real_property assessments on the property and agrees to hold donee harmless in connection therewith donee acknowledges that in order to finance the rehabilitation of the improvement owner may sell the property to a third party and lease the property from such third party for the term of such financing in such event owner as lessee of such third party shall be responsible for all monetary obligations of owner under this act of donation of perpetual real rights donee agrees that notwithstanding any provision herein to the contrary during the term of any such lease from such third party to owner donee shall enforce such monetary obligations solely against owner or in default thereof against the property in rem owner its successors or assigns will do and perform at owner’s cost all acts necessary to the prompt filing for registry of this act of donation of perpetual real rights in the conveyance records of the parish of orleans wherein the property is located thus done and passed in my office at new orleans denham springs louisiana on the day month and year herein first above written in the presence of the two undersigned competent witnesses who hereunto sign their names with the said appearers and me notary after reading of the whole witnesses owner whitehouse hotel limited_partnership by whitehouse hotel l l c its general_partner signature by housing developers ii l l c its manager signature by j k r family l l c its manager by signature stewart juneau its manager signature notary public thus done and passed in my office at new orleans louisiana on the day month and year herein first above written in the presence of the two undersigned competent witnesses who hereunto sign their names with the said appearer and me notary after reading of the whole witnesses signature signature donee preservation alliance of new orleans incorporated d b a preservation resource center by signature patricia h gay its executive director signature notary public
